Exhibit 10.1

 

EXECUTION COPY

 

$600,000,000

 

CREDIT AGREEMENT

 

Dated as of August 31, 2005

 

Among

 

CHENIERE LNG HOLDINGS, LLC

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders,

 

and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as Collateral Agent and Administrative Agent

 

and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as Sole Bookrunner and Sole Lead Arranger

 

Cheniere Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS     

SECTION 1.01. Certain Defined Terms

   2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   27

SECTION 1.03. Accounting Terms

   27 ARTICLE II      AMOUNT AND TERMS OF THE ADVANCES     

SECTION 2.01. The Advance

   27

SECTION 2.02. Making the Advances

   27

SECTION 2.03. Repayment of Advances

   28

SECTION 2.04. Prepayments

   29

SECTION 2.05. Interest

   30

SECTION 2.06. Agents’ Fees

   31

SECTION 2.07. Increased Costs, Etc

   31

SECTION 2.08. Payments and Computations

   32

SECTION 2.09. Taxes

   33

SECTION 2.10. Sharing of Payments, Etc

   35

SECTION 2.11. Use of Proceeds

   36

SECTION 2.12. Evidence of Debt

   36 ARTICLE III      CONDITIONS TO EFFECTIVENESS AND OF LENDING     

SECTION 3.01. Conditions Precedent

   37

SECTION 3.02. Determinations Under Section 3.01

   41 ARTICLE IV      REPRESENTATIONS AND WARRANTIES     

SECTION 4.01. Representations and Warranties of the Borrower

   41 ARTICLE V      COVENANTS     

SECTION 5.01. Affirmative Covenants

   49

 

Cheniere Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants

   56

SECTION 5.03. Reporting Requirements

   62

SECTION 5.04. Financial Covenants

   65 ARTICLE VI      EVENTS OF DEFAULT     

SECTION 6.01. Events of Default

   65 ARTICLE VII      THE AGENTS     

SECTION 7.01. Authorization and Action

   69

SECTION 7.02. Agents’ Reliance, Etc

   70

SECTION 7.03. CS and Affiliates

   70

SECTION 7.04. Lender Credit Decision

   71

SECTION 7.05. Indemnification

   71

SECTION 7.06. Successor Agents

   71 ARTICLE VIII      MISCELLANEOUS     

SECTION 8.01. Amendments, Etc

   72

SECTION 8.02. Notices, Etc

   73

SECTION 8.03. No Waiver; Remedies

   75

SECTION 8.04. Costs and Expenses

   75

SECTION 8.05. Right of Set-off

   77

SECTION 8.06. Binding Effect

   77

SECTION 8.07. Assignments and Participations

   77

SECTION 8.08. Execution in Counterparts

   81

SECTION 8.09. Confidentiality

   81

SECTION 8.10. Release of Collateral

   81

SECTION 8.11. Patriot Act Notice

   81

SECTION 8.12. Jurisdiction, Etc

   82

SECTION 8.13. Governing Law

   82

SECTION 8.14. Waiver of Jury Trial

   82

 

Cheniere Credit Agreement

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    -    Commitments and Applicable Lending Offices Schedule II    -
   Excess Cash Flow Targeted Principal Amount Schedule 4.01(b)    -    Borrower
Parties Schedule 4.01(c)    -    Equity Interests Schedule 4.01(e)    -   
Authorizations, Approvals, Actions, Notices and Filings Schedule 4.01(p)    -   
Plans, Multiemployer Plans and Welfare Plans Schedule 4.01(q)    -   
Environmental Schedule 4.01(r)         Open Years Schedule 4.01(t)    -   
Existing Debt Schedule 4.01(w)    -    Material Contracts and Material Project
Documents Schedule 4.01(x)    -    Capital Contribution Requirements Schedule
4.01(aa)    -    Representations and Warranties

 

EXHIBITS           Exhibit A    -    Form of Note Exhibit B    -    Form of
Notice of Borrowing Exhibit C    -    Form of Assignment and Acceptance Exhibit
D    -    Form of Security Agreement Exhibit E    -    Form of Pledge Agreement
Exhibit F    -    Form of Solvency Certificate Exhibit G-1A    -    Form of
Opinion of Andrews Kurth LLP, Counsel to the Loan Parties Exhibit G-1B    -   
Form of Non-Substantive Consolidation Opinion of Andrews Kurth LLP, Counsel to
the Loan Parties Exhibit G-2    -    Form of Opinion of Richards, Layton &
Finger, P.A., Special Delaware Counsel to the Loan Parties

 

Cheniere Credit Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of August 31, 2005 among CHENIERE LNG HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), the Initial Lenders (as
hereinafter defined), the persons who become Lenders (as hereinafter defined)
after the date hereof, CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“CS”), as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VII, the “Collateral Agent”) for the Secured Parties (as
hereinafter defined), and CS, as administrative agent (together with any
successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent” and, together with the Collateral Agent, the “Agents”)
for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower is the direct, wholly owned Subsidiary of Cheniere LNG-LP
Interests, LLC, a Delaware limited liability company (the “Pledgor”), and the
Borrower and the Pledgor are indirect, wholly owned Subsidiaries of Cheniere
Energy, Inc., a Delaware corporation (“Cheniere”).

 

(2) Cheniere indirectly owns (a) 100% of the Equity Interests (as hereinafter
defined) of Sabine Pass LNG, L.P., a Delaware limited partnership (“Sabine
Pass”) through Sabine Pass LNG – LP, LLC, a Delaware limited liability company
(the “Sabine Limited Partner”), as the sole limited partner of Sabine Pass, and
Sabine Pass LNG – GP, Inc., a Delaware corporation (the “Sabine General
Partner”; and, together with the Sabine Limited Partner, the “Sabine Partners”),
as the sole general partner of Sabine Pass, and (b) Equity Interests
constituting 30% of the limited partnership interests of Freeport LNG
Development L.P., a Delaware limited partnership (“Freeport”), through Cheniere
FLNG, L.P., a Delaware limited partnership (the “Freeport Limited Partner”),
(i) the limited partnership interests of which are held by the Borrower, and
(ii) the general partnership interest of which are held through Cheniere FLNG –
GP, LLC, a Delaware limited liability company (the “FLNG-GP Partner”; and
together with the Freeport Limited Partner, the “Freeport Partners”) .

 

(3) Cheniere has contributed or caused its Subsidiaries to contribute
(collectively, the “Contribution”) to the Borrower all of the Equity Interests
in the Sabine Partners and Freeport Partners owned by them.

 

(4) The Borrower has requested that the Lenders lend to the Borrower
$600,000,000 to (a) pay an amount equal to the Debt Service Reserve Required
Amount (as hereinafter defined) into the Debt Service Reserve Account (as
hereinafter defined), (b) pay an amount equal to the Capital Contribution
Reserve Required Amount (as hereinafter defined) into the Capital Contribution
Reserve Account (as hereinafter defined), (c) pay Transaction Costs (as
hereinafter defined), and (d) with any loan proceeds remaining after the
payments described in the foregoing clauses (a), (b) and (c), to make
distributions to the Pledgor (such distributions, collectively, the
“Distribution”).

 

(5) The Lenders have indicated their willingness to agree to lend such amounts
on the terms and conditions of this Agreement.

 

Cheniere Credit Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lenders from time to
time.

 

“Advance” has the meaning specified in Section 2.01.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.

 

“Agent Parties” has the meaning specified in Section 8.02(c).

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount reasonably determined by the Administrative Agent equal to the amount,
if any, that would be payable by the Borrower to the counterparty to such Hedge
Agreement in accordance with its terms as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) the Borrower was the sole
“Affected Party” and (iii) the Administrative Agent was the sole party
determining such payment amount.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means 2.75% per annum.

 

Cheniere Credit Agreement

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Arranger” means Credit Suisse, Cayman Islands Branch in its capacity as sole
bookrunner and sole lead arranger in respect of the Facility.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07 or by the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

 

“Available” means, solely with respect to any information or other matters
pertaining to Freeport, such information or other matters as have been received
by, or are readily obtainable by, the Borrower or any Freeport Partner;
provided, that, to the extent any Loan Document requires delivery or disclosure
of any such information or materials to the Agents and the Lenders, for purposes
of such delivery and disclosure requirements, “Available” shall exclude such
information or matters that could not be so delivered or disclosed without
violating any legal or contractual requirements with respect to Freeport with
any Person that is not a Subsidiary of Cheniere.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest per annum determined by CS as its prime rate in effect
at its principal office in New York, New York, and notified to the Borrower; and

 

(b)  1/2 of 1% per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in the
proviso to Section 2.05(a).

 

“Board of Directors” means, with respect to any corporation, its board of
directors and, with respect to any limited liability company, partnership or
other entity, its manager or general partner or, if applicable, board of
managers or any comparable governing body.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Contracted Cash Flow Available for Debt Service” means, as of any time
of determination, for any applicable Measurement Period, without duplication,

 

Cheniere Credit Agreement

 

3



--------------------------------------------------------------------------------

(a) with respect to any completed Qualified Fiscal Quarter in such Measurement
Period, the aggregate amount of distributions and dividends paid to the Borrower
that have been deposited into the Debt Service Reserve Account only to the
extent that (i) such distributions or dividends originated from distributions or
dividends paid or made by Freeport or Sabine Pass, and (ii) in the case of
distributions or dividends originating from Sabine Pass, such distributions and
dividends are attributable to revenues generated by the Sabine Pass Existing
TUAs and the Sabine Pass Qualified Contracts; minus,

 

(b) with respect to any completed Qualified Fiscal Quarter during such
Measurement Period, the aggregate amount of costs, expenses and other payments
by the Borrower in cash (other than Debt Service and other payments in respect
of the Facility and Investments); plus,

 

(c) in the case of any Measurement Period that does not contain four completed
Qualified Fiscal Quarters, for any current or future fiscal quarter during such
Measurement Period, the aggregate amount of projected distributions and
dividends of the kind described in clause (a) above minus the aggregate amount
of projected costs, expenses and Investments of the kind described in clause
(b) above, in each case, calculated in accordance with clauses (a) and (b) above
as set forth in the most recently delivered Forecasts pursuant to
Section 5.03(d) solely to the extent that, at the time of determination of
Borrower Contracted Cash Flow Available for Debt Service for such Measurement
Period, such distributions and dividends are not then prohibited from being made
by the applicable Project Parent to the Borrower; provided, that, with respect
to distributions and dividends attributable to the expansion of the Development
of the Sabine Pass Project, such distributions and dividends shall only be
included to the extent that the Borrower is able to deliver Project Financial
Information with respect to future periods in respect of such expansion; plus,

 

(d) the aggregate amount of Net Cash Proceeds from capital contributions
received by the Borrower during such Measurement Periods and deposited into the
Debt Service Reserve Account to the extent that, in any covenant compliance
certificates delivered pursuant to Section 5.03(b), (c) or (d), the Borrower
certifies that such Net Cash Proceeds have been paid into, or will within three
Business Days be paid into, the Debt Service Reserve Account in accordance with
clause (d) of this definition and actually have been, or are, paid into the Debt
Service Reserve Account in immediately available funds within such time;
provided, that (i) capital contributions contemplated by this clause (d) may
only be included in the calculation of Borrower Contracted Cash Flow Available
for Debt Service only in one fiscal quarter during any period of four
consecutive fiscal quarters, (ii) if such Measurement Period includes Qualified
Fiscal Quarters, such Capital Contributions shall be deemed to have been
received in the last Qualified Fiscal Quarter of such Measurement Period, and
(iii) if such Measurement Period is not comprised of solely Qualified Fiscal
Quarters, such Net Cash Proceeds shall be deemed to have been received in the
fiscal quarter in which it was actually received; minus,

 

Cheniere Credit Agreement

 

4



--------------------------------------------------------------------------------

(e) the aggregate amount of payment made by the Borrower or any of its
Subsidiaries (other than Sabine Pass) during such Measurement Period in respect
of the Crest Royalty or under the Crest Settlement Documents; plus,

 

(f) the aggregate amount of payments received by the Borrower or any of its
Subsidiaries (other than Sabine Pass) from Cheniere under the Crest Cheniere
Indemnity during such Measurement Period as reimbursement for any payments
described in clause (e).

 

“Borrower Party” means each of the Pledgor, the Borrower and each of the
Borrower’s Subsidiaries.

 

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

 

“Borrowing” means the simultaneous Advances of the same type made by the Lenders
on the Effective Date

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Contribution Requirements” has the meaning set forth in
Section 4.01(x).

 

“Capital Contribution Reserve Account” has the meaning specified in the Security
Agreement.

 

“Capital Contribution Reserve Required Amount” means, without duplication,
(a) on the Effective Date, $35,200,000, and thereafter plus (b) in connection
with any additional Debt under Section 5.02(b)(iii), the aggregate amount of Net
Cash Proceeds of capital contributions required by Section 5.02(b)(iii)(D),
minus (c) the aggregate amount of Investments made in any Project Party from
funds in the Capital Contribution Reserve Account, directly or indirectly
through a Project Parent, actually made as of such date, the proceeds of which
were used to satisfy any Capital Contribution Requirement, minus (d) the
aggregate amount of Investments made in Sabine Pass from funds in the Capital
Contribution Reserve Account, directly or indirectly through a Sabine Partner,
actually made as of such date, the proceeds of which were used to satisfy
Obligations in connection with the Development of the Sabine Pass Project as
contemplated by Section 5.02(b)(iii)(D).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower free and clear of all Liens other than Liens created under the
Collateral Documents: (a) readily marketable direct obligations of the
Government of the United

 

Cheniere Credit Agreement

 

5



--------------------------------------------------------------------------------

States or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States
having a maturity of not greater than 90 days from the date of acquisition
thereof, (b) insured certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (c) below, is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $1,000,000,000 having a
maturity of not greater than 90 days from the date of acquisition thereof,
(c) commercial paper issued by any corporation organized under the laws of any
State of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P having a
maturity of not greater than 90 days from the date of acquisition thereof, or
(d) money market mutual funds, registered under the Investment Company Act of
1940, as amended, that invest exclusively in investments described in clauses
(a), (b) and (c) above.

 

“Change of Control” means the occurrence of any of the following:

 

(a) (i) the Pledgor shall cease to own directly 100% of all of the Equity
Interests in the Borrower and control 100% of the Voting Interests in the
Borrower; or (ii) Cheniere shall cease to own, directly or indirectly, 100% of
all of the Equity Interests in the Borrower and control 100% of the Voting
Interests in the Borrower; or (iii) the Borrower shall cease to own directly
100% of all of the Equity Interests in any Project Parent and control 100% of
the Voting Interests in any Project Parent; or (iv) the Sabine General Partner
and the Sabine Limited Partner, collectively, shall cease to own 100% of all of
the Equity Interests in Sabine Pass or control 100% of the Voting Interests in
Sabine Pass; or

 

(b) (i) any Person or two or more Persons (other than Permitted Holders) acting
in concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of Cheniere
(or other securities convertible into such Voting Interests) representing 50% or
more of the combined voting power of all Voting Interests of Cheniere; or
(ii) the approval by the holders of Equity Interests of Cheniere of any plan or
proposal for the liquidation or dissolution of any Borrower Party; or (iii) the
replacement of a majority of the Board of Directors of Cheniere over a one-year
period from the directors who constituted the Board of Directors of Cheniere at
the beginning of such period, and such replacement shall not have been approved
by a vote of a majority of the Board of Directors of Cheniere, then still in
office who either were members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved; or

 

(c) a “change of control” or similar event or condition occurs or exists under
any Sabine Pass Project Debt Document.

 

“Cheniere” has the meaning specified in the Preliminary Statements to this
Agreement.

 

Cheniere Credit Agreement

 

6



--------------------------------------------------------------------------------

“Chevron TUA” means the Terminal Use Agreement dated as of November 8, 2004
between Chevron U.S.A. Inc. and Sabine Pass, as amended.

 

“Collateral” means all “Collateral” and “Pledged Equity “ referred to in the
Collateral Documents and all other property that is or is intended to be subject
to the Liens created under the Collateral Documents.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement, each
of the collateral documents, instruments and agreements delivered pursuant to
Section 5.01(j), and each other agreement that creates or purports to create a
Lien.

 

“Commitment” means with respect to any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Commitment”,
or if such Lender has entered into one or more Assignment and Acceptances, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 8.07(d) as such Lender’s “Commitment”.

 

“Communications” has the meaning specified in Section 8.02(b).

 

“Confidential Information” means information that Cheniere or any Borrower Party
furnishes to any Agent or any Lender which is designated in writing as
confidential, but does not include any such information that is or becomes
generally available to the public other than as a result of a breach by such
Agent or any Lender of its obligations hereunder or that is or becomes available
to such Agent or such Lender from a source other than Cheniere or any Borrower
Party that is not, to the best of such Agent’s or such Lender’s knowledge,
acting in violation of a confidentiality agreement with Cheniere or any Borrower
Party.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Contribution” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type.

 

“Crest” means Crest Investment Company, a Texas corporation.

 

“Crest Cheniere Indemnity” means any indemnity arrangement heretofore or
hereafter provided by Cheniere in favor of any of its Subsidiaries pursuant to
the Crest Settlement Documents.

 

“Crest Default Remedy Instruction” means either (a) if the Borrower fails to
make any payment in respect of the Secured Crest Obligations (as defined in the
Security Agreement) after written demand by Crest, any instruction by Crest to
the Collateral

 

Cheniere Credit Agreement

 

7



--------------------------------------------------------------------------------

Agent in writing to exercise remedies under the Security Agreement as a result
of such failure to pay, or (b) if the Pledgor fails to make any payment in
respect of the Secured Crest Obligations (as defined in the Pledge Agreement)
after written demand by Crest, any instruction by Crest to the Collateral Agent
in writing to exercise remedies under the Pledge Agreement as a result of such
failure to pay.

 

“Crest Royalty” means royalty payments to be made to Crest in an amount not to
exceed $10,950,000 in any “production year” (as defined in the Crest Settlement
Documents).

 

“Crest Settlement Documents” means (i) that certain Settlement and Purchase
Agreement, dated as of June 14, 2001, by and among Cheniere, the Freeport
Limited Partner, Crest Energy, L.L.C., Crest Investment Company and Freeport LNG
Terminal, LLC, (ii) those certain assumption and adoption documents, dated
May 9, 2005 and August 16, 2005, executed by the Loan Parties, pursuant to such
Settlement and Purchase Agreement, (iii) those certain Indemnification
Agreements, dated May 9, 2005 and August 16, 2005, executed by Cheniere,
relating thereto and (iv) any and all other agreements and documents heretofore
or hereafter entered into by any Subsidiary of Cheniere pursuant to Section 1.07
of such Settlement and Purchase Agreement.

 

“CS” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Obligations, contingent or otherwise, of such
Person for production payments from property operated by or on behalf of such
Person and other similar arrangements with respect to natural resources, (j) all
Guarantees of Debt and Synthetic Debt of such Person, and (k) all indebtedness
and other payment Obligations referred to in clauses (a) through (j) above of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness or other payment Obligations.

 

Cheniere Credit Agreement

 

8



--------------------------------------------------------------------------------

“Debt Service” means, for any period, the sum of (a) all payments of interest
(assuming no prepayments of the Advances) in respect of the aggregate principal
amount of the Advances, (b) all payments of scheduled amortization installments
of the aggregate principal amount of the Advances, (c) all fees in respect of
the Facility or otherwise required to be paid under any Loan Document, and
(d) all fees payable in connection with, and all Obligations, in respect of
Hedge Agreements required to be maintained by the Borrower pursuant to
Section 5.01(m) (net of any amounts payable to the Borrower thereunder at any
time of determination).

 

“Debt Service Reserve Account” has the meaning specified in the Security
Agreement.

 

“Debt Service Reserve Required Amount” means, at any time of determination,
(a) on the Effective Date, (i) $181,000,000, and thereafter, plus (b) the Net
Cash Proceeds of any capital contributions contemplated by clause (d) of the
definition of “Borrower Contracted Cash Flow Available for Debt Service”, plus
(c) the aggregate amount of all interest income received in cash or Cash
Equivalents in respect of any amounts in the Debt Service Reserve Account, plus
(d) the aggregate of all distributions and dividends received by the Borrower
from the Project Parents in an amount not to exceed $25,000,000, minus (e) the
aggregate amount of Debt Service payments actually made in an amount not to
exceed the sum of clauses (a) and (c), minus (f) the aggregate amount of
payments made by the Borrower and its Subsidiaries (other than Sabine Pass) in
respect of operating expenses, overhead and tax payments in aggregate amount not
to exceed (i) $2,000,000 from the Effective Date to the first Qualified Fiscal
Quarter and (ii) $1,000,000 from the first Qualified Fiscal Quarter to
August 30, 2012.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.05(b).

 

“Development” means the development, expansion, acquisition, ownership,
occupation, construction, equipping, testing, repair, operation, maintenance and
use of facilities and assets relating to LNG receiving terminals and the sale of
Services or other products or by-products thereof.

 

“Distribution” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Administrative
Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

Cheniere Credit Agreement

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person approved by the Administrative Agent,
such approval not to be unreasonably withheld or delayed; provided, however,
that neither any Borrower Party nor any Affiliate of a Borrower Party shall
qualify as an Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order, consent agreement,
unilateral order or consent decree relating in any way to any Environmental Law,
any Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction or decree
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Borrower Party, within the meaning of Section 414 of the Internal Revenue
Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the

 

Cheniere Credit Agreement

 

10



--------------------------------------------------------------------------------

requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for any Eurodollar Rate
Advance, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period or to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in U.S. dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period, by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.

 

Cheniere Credit Agreement

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.05(a) (without giving effect to the proviso contained therein).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for any Eurodollar
Rate Advance means the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances is determined) having a term equal
to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means, for any period, the (a) sum of, without duplication,
(i) the amount held in the Debt Service Reserve Account at the end of the day on
the last day of such period and (ii) all distributions and dividends received by
the Borrower from the Project Parents during such period and not paid into the
Debt Service Reserve Account, minus (b) the Debt Service Reserve Required Amount
in effect for the first day after the end of such period.

 

“Excess Cash Flow Percentage” means (a) 100% if the aggregate outstanding
principal amount of all Advances at such date is greater than the applicable
Excess Cash Flow Targeted Principal Amount until the aggregate outstanding
principal amount of all Advances at such date is equal to the applicable Excess
Cash Flow Targeted Principal Amount, and (b) 50% to the extent that the
aggregate outstanding principal amount of all Advances at such date (including
after giving effect to other mandatory prepayments from Excess Cash Flow on such
date) is less than the applicable Excess Cash Flow Targeted Principal Amount.

 

“Excess Cash Flow Targeted Principal Amount” means, as of any date, the amount
set forth opposite such date as set forth on Schedule II hereto.

 

“Existing Project Debt “ means, with respect to each Existing Project, all Debt
of each Project Parent and each Project Party with respect to such Existing
Project.

 

“Existing Project Debt Documents” means, with respect to each Existing Project,
each material agreement, document or instrument governing, evidencing or
otherwise in connection with Existing Project Debt of such Existing Project,
which in the case of the Sabine Pass Project, is more particularly specified in
Section 4.01(t).

 

“Existing Project Documents” means (a) with respect to the Sabine Pass Project,
all Material Contracts and “Material Project Documents” (as such term is defined
in the Sabine Pass Credit Agreement, as more particularly specified in
Section 4.01(w), and (b) with respect to the Freeport Project, all contracts,
documents and instruments a default under which, or the termination of, could
reasonably be expected to result in a Material Adverse Effect.

 

Cheniere Credit Agreement

 

12



--------------------------------------------------------------------------------

“Existing Projects” means either or both of the Freeport Project and the Sabine
Pass Project, as the context may require.

 

Facility” means (a) at any time prior to the Borrowing, the aggregate amount of
the Lenders’ Commitments at such time, and (b) at any time after the Borrowing,
the aggregate amount of the Lenders’ Advances at such time.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated August 19, 2005 between Cheniere, the
Borrower and CS, as amended.

 

“FERC” means the United States Federal Energy Regulatory Commission or any
successor thereto having jurisdiction over the transportation of natural gas
through any Project.

 

“Fiscal Year” means a fiscal year ending on December 31 in any calendar year.

 

“FLNG- GP Partner” has the meaning specified in the Preliminary Statements to
this Agreement.

 

“Forecasts” means as of the Effective Date or as of any later date, to the
extent Available, the financial projections dated on or about the Effective Date
or such later date relating to the Projects for the period from the Effective
Date or such later date through and including the eighth anniversary of the
Effective Date prepared by the Borrower in form and substance reasonably
acceptable to the Lenders, which shall (a) be prepared for the first eight
fiscal quarters during such period, on a quarterly basis and thereafter on an
annual basis, (b) set forth in reasonable detail the projected amount reasonably
expected by the Borrower to be available for distribution and dividend, and to
be paid, by the Project Parties to the Project Parents and by the Project
Parents to the Borrower during each of the next four fiscal quarters, (c) set
forth in reasonable detail the projected amount of Borrower Contracted Cash Flow
Available for Debt Service reasonably expected to be realized by the Borrower
during each of the next four fiscal quarters, (d) with respect to any Forecasts
delivered after the Effective Date, include a comparative analysis of
(i) financial performance of the Projects from the Effective Date to the date
thereof against the projected financial performance as of the Effective Date for
such

 

Cheniere Credit Agreement

 

13



--------------------------------------------------------------------------------

period, (ii) Borrower Contracted Cash Flow Available for Debt Service from the
Effective Date to the date thereof against the projected Borrower Contracted
Cash Flow Available for Debt Service as of the Effective Date for such period,
(iii) change in projected financial performance of the Projects from the date of
the prior Forecasts, and (iv) change in projected Borrower Contracted Cash Flow
Available for Debt Service Projects from the date of the prior Forecasts,
(e) with respect to clauses (b) and (c), be prepared in light of the amount of
all Obligations of each Project Party and Project Parent required to be paid or
otherwise reasonably expected to be paid during such period, any financial and
other restrictions or conditions set forth in any Project Document, Project Debt
Document or Material Contract, in each case, with respect to any Sabine Partner
or the Sabine Project (including, without limitation, the ability to pay
dividends and distributions), any limitations or restrictions imposed by
applicable laws and any other factors and conditions deemed necessary or
appropriate by a Responsible Officer of the Borrower, and (f) be accompanied by
a certificate of a Responsible Officer of the Borrower to the effect that
(i) the projections therein were made in good faith and represent the Borrower
Parties’ best estimate of future financial performance of the Projects
(including, with respect to Freeport, based on all Available information), and
(ii) the assumptions on the basis of which such projections were made were (when
made) (A) believed by the Borrower to be reasonable (or in the case of Freeport
believed by it to be reasonable based upon the information Available to it), and
(B) consistent in all material respects with the Project Financial Information,
as updated.

 

“Freeport” “ has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Freeport Limited Partner” has the meaning specified in the Preliminary
Statements to this Agreement.

 

“Freeport Partners” has the meaning specified in the Preliminary Statements to
this Agreement.

 

“Freeport Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of Freeport LNG Development, L.P., dated as of
February 27, 2003, among Freeport LNG-GP, Inc., Freeport LNG Investments, LLC
and Cheniere LNG, Inc., as amended by the First Amendment to Amended and
Restated Limited Partnership Agreement, dated as of December 20, 2003, and as
further amended, modified or supplemented from time to time.

 

“Freeport Project” means Freeport and/or the Development by Freeport located in
or near Freeport, Texas by Freeport.

 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” has the meaning specified in Section 1.03.

 

Cheniere Credit Agreement

 

14



--------------------------------------------------------------------------------

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 8.07(j).

 

“Guarantee” means, with respect to any Person, any Obligation or arrangement of
such Person to guarantee or intended to guarantee any Debt, leases, dividends or
any other payment Obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary obligor, (b) the Obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Guarantee) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials, toxic
mold, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

Cheniere Credit Agreement

 

15



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Lender or Agent or the Arranger or an Affiliate of a
Lender, an Agent or the Arranger in its capacity as a party to a Secured Hedge
Agreement, so long as such Hedge Bank was a Lender, Agent, Arranger or Affiliate
thereof at the time it entered into such Secured Hedge Agreement.

 

“Historical Financial Statements” means (a) the audited balance sheets of
Freeport as at December 31, 2002, December 31, 2003 and December 31, 2004, and
the related audited statements of income and audited statements of cash flows of
Freeport for the fiscal years then ended, accompanied by an unqualified opinion
of Hein & Associates LLP independent public accountants, for each such fiscal
year, (b) the balance sheet of Freeport as at June 30, 2005, and the related
statement of income and statement of cash flows of Freeport for the six months
then ended, (c) the audited balance sheet of Sabine Pass as at December 31,
2004, and the related audited statement of income and audited statement of cash
flows of Sabine Pass for the fiscal year then ended, accompanied by an
unqualified opinion of UHY/Mann, Frankfort Stein and Lipp CPAs LLC, independent
public accountants, for such fiscal year, and (d) the balance sheet of Sabine
Pass as at June 30, 2005, and the related statement of income and statement of
cash flows of Sabine Pass for the six months then ended.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Independent Manager” means a duly appointed member or a director or member of
the Board of Directors of the Borrower who is not currently or at any time
during the five-year period prior to the date of this Agreement, (a) a direct or
indirect legal or beneficial owner in Cheniere or any of its Affiliates
(excluding de minimus ownership interests), (b) a creditor, supplier, employee,
officer, director, family member, manager, or contractor of Cheniere or any of
its affiliates, or (c) a person who controls (whether directly, indirectly, or
otherwise) Cheniere or any of its Affiliates or any creditor, supplier,
employee, officer, director, manager, or contractor of Cheniere or any of its
Affiliates.

 

“Information Memorandum” means the information memorandum dated August 2005 used
by the Arranger in connection with the syndication of the Commitments.

 

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

 

“Initial Pledged Equity” has the meaning specified in the Security Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means the period commencing on the date of a Eurodollar Rate
Advance, and ending on the last day of the period selected by the Borrower
pursuant to

 

Cheniere Credit Agreement

 

16



--------------------------------------------------------------------------------

the provisions below and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, as
the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

 

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

(b) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month;

 

(c) if the Borrower shall fail to select the duration of any Interest Period as
set forth above, the Borrower shall automatically be deemed to have selected an
interest period of three months; and

 

(d) the Borrower may not have portions of the Borrowing outstanding with more
than five Interest Periods at any time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction), any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (j) or (k) of the definition of “Debt” in respect of such Person and
any reimbursement, indemnification or similar Obligations arising out of any
Guarantee.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

Cheniere Credit Agreement

 

17



--------------------------------------------------------------------------------

“LLC Agreement” means the Limited Liability Company Agreement of the Borrower,
dated as of August 16, 2005, entered into by Cheniere LNG Terminals, Inc., a
Delaware corporation, as the initial member, and by the Independent Manager, as
revised by the counterpart signature page and Schedule B thereto, each dated
August 17, 2005 entered into by Pledgor, as the sole equity member, and Cheniere
LNG Terminals, Inc., as the resigning member.

 

“LNG” means Gas that is in liquid state at or below its boiling point at
pressure of approximately one atmosphere.

 

“LNG Vessel” means any ocean-going vessel suitable for transporting LNG.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Collateral
Documents, and (iv) the Fee Letter, in each case, as amended.

 

“Loan Parties” means the Borrower and the Pledgor.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in (a) the business,
financial condition, operations, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole, or Sabine Pass, or (b) the ability of Sabine
Pass to comply with its material Obligations under any Project Document or
Project Debt Documents to which it is a party.

 

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, financial condition, operations, properties or prospects of the
Borrower and its Subsidiaries, taken as a whole, or Sabine Pass, (ii) the rights
and remedies of any Agent or any Lender under any Loan Document, (iii) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (iv) the ability of Sabine Pass to comply
with its material Obligations under any Project Document or Project Debt
Documents to which it is a party, or (b) a “material adverse effect” or
comparable event, condition or circumstance under any Project Debt Document to
which Sabine Pass is a party.

 

“Material Contract” means, with respect to Sabine Pass, (a) the Sabine Pass
Existing TUAs, (b) the Sabine Pass Bechtel EPC Contract and any other Sabine
Pass EPC Contract, and (c) each Sabine Pass Qualified Contract.

 

“Maximum Distribution Amount” means an amount equal to (a) the aggregate
principal amount of the Advances made on the Effective Date, minus (b) the Debt
Service Reserve Required Amount as of the Effective Date, minus (c) the Capital
Contribution Reserve Required Amount as of the Effective Date, minus (d) the
aggregate amount of Transaction Costs paid on the Effective Date and the amount
thereof reasonably expected to be paid (whether incurred before or after the
Effective Date) after the Effective Date as relating to the Transaction.

 

Cheniere Credit Agreement

 

18



--------------------------------------------------------------------------------

“Measurement Period” means, as of any date of determination, a period of four
consecutive fiscal quarters containing at least one Qualified Fiscal Quarter,
which shall be (a) if four or more Qualified Fiscal Quarters have been completed
at such date, the four most recently completed Qualified Fiscal Quarters, or
(b) if one or more, but less than four, Qualified Fiscal Quarters have been
completed at such date, all such completed Qualified Fiscal Quarters plus the
current fiscal quarter and such of the next successive fiscal quarters necessary
to achieve a period of four consecutive fiscal quarters.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower Party or any ERISA Affiliate
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower Party or any ERISA Affiliate and at least one Person other than the
Borrower Parties and the ERISA Affiliates or (b) was so maintained and in
respect of which any Borrower Party or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

 

“Net Cash Proceeds” means, with respect to the sale or issuance of any Equity
Interests or the receipt of any capital contribution by any Person, (a) all cash
and Cash Equivalents received in connection with such sale or issuance or
capital contribution minus (b) the underwriting discounts and commissions or
similar payments, and other out-of-pocket costs, fees, commissions, premiums and
expenses, incurred by seller or issuer thereof in connection with such sale or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (a).

 

“NGA” means the United States Natural Gas Act of 1938, as heretofore and
hereafter amended, and codified pursuant to 15 U.S.C. §717 et seq.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Advance made by
such Lender, as amended.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in

 

Cheniere Credit Agreement

 

19



--------------------------------------------------------------------------------

Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document to the extent provided in such Loan Document and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

 

“Open Year” has the meaning specified in Section 4.01(r)(iii).

 

“Operating Expense Account” has the meaning specified in Section 5.01(l)(vi).

 

“Other Taxes” has the meaning specified in Section 2.09(b).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Holder” means (a) the officers and directors of Cheniere as of the
Effective Date, (b) any immediate family member of any Person referred to in
clause (a) or (c) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially owning a
controlling interest of which consist of any one or more Persons referred to in
clause (a) or (b).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 8.02(b).

 

“Pledge Agreement” has the meaning specified in Section 3.01(a)(iii).

 

“Pledged Equity “ has the meaning specified in the Pledge Agreement.

 

“Pledgor” has the meaning specified in the recital of parties to this Agreement,
together with its permitted assigns in accordance with the Pledge Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

Cheniere Credit Agreement

 

20



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” means the pro forma Consolidated balance sheet of the
Borrower as of June 30, 2005, after giving pro forma effect to each Transaction,
in form and substance, and based on assumptions, reasonably satisfactory to the
Arranger.

 

“Project” means each Existing Project, together with any additional or ancillary
Development of or to any Existing Project.

 

“Project Debt” means (a) the Existing Project Debt, and (b) any other Debt in
respect of a Project permitted to be incurred in accordance with
Section 5.02(b).

 

“Project Debt Default” means any “Default” or “Event of Default” or analogous
terms in any Project Debt Document.

 

“Project Debt Documents” means (a) the Existing Project Debt Documents, and
(b) each material agreement, document or instrument governing, evidencing or in
connection with any other Project Debt.

 

“Project Documents” means (a) with respect to the Existing Projects, the
Existing Project Documents, and (b) with respect to any other Projects, each
material agreement, document or instrument relating to the Development,
operation, use, management, sale or purchase of any Services or products
relating to, lease, service and maintenance, Governmental Authorizations
(including from FERC) with respect to any Project and related assets and any
credit support in connection with foregoing.

 

“Project Financial Information” means (a) with respect to the Sabine Pass
Project, each of the following as defined in the Sabine Pass Credit Agreement,
the Construction Budget and Schedule, the Operating Budget and any other
financial forecasts, projections and budgets or updates to any of the foregoing
and pro forma financial statements delivered to the lenders under the Sabine
Pass Credit Agreement from time to time, including, without limitation, giving
effect to the expansion of the Development of the Sabine Pass Project except to
the extent, with respect to forecasted information for the expansion of the
Development of the Sabine Pass Project in future periods, the Borrower believes
in good faith because of the stage of the Development of such expansion, any
assumptions required for such forecasted information would not be reasonable,
and (b) with respect to the Freeport Project, to the extent Available, any
financial forecasts, projections and budgets or updates to any of the foregoing
and pro forma financial statements.

 

“Project Parent” means each of the Sabine General Partner, the Sabine Limited
Partner and each Freeport Partner.

 

“Project Party” means each of Sabine Pass and Freeport.

 

“Qualified Fiscal Quarter” means, commencing with the fiscal quarter in which
the Borrower first receives distributions or dividends with respect to revenues
attributable to any Sabine Pass TUA, at any time of determination, such fiscal
quarter and each subsequent fiscal quarter for which financial statements have
been delivered as required pursuant to Sections 5.03(b) and (c).

 

Cheniere Credit Agreement

 

21



--------------------------------------------------------------------------------

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Responsible Officer” means the president, chief financial officer or treasurer
of any Person.

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Advances
outstanding at such time.

 

“Retained Excess Cash Flow Collateral Account” has the meaning specified in the
Security Agreement.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Sabine General Partner” has the meaning specified in the Preliminary Statements
to this Agreement.

 

“Sabine Limited Partner” has the meaning specified in the Preliminary Statements
to this Agreement.

 

“Sabine Partner” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Sabine Pass” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Sabine Pass Affiliate” shall mean any Person that directly or indirectly
Controls, or is under common Control with, or is Controlled by, Sabine Pass;
provided, that notwithstanding the foregoing, the definition of “Sabine Pass
Affiliate” shall not encompass (a) any individual solely by reason of his or her
being a director, officer or employee of any Person and (b) the Agent, the
Collateral Agent or any Lender under, and as each such term is defined in, the
Sabine Pass Credit Agreement. As used herein, “Control” (including, with its
correlative meanings, “Controlled by” and “under common Control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) and, in any
event, any Person owning at least fifty percent (50%) of the voting securities
of another Person shall be deemed to Control that Person.

 

Cheniere Credit Agreement

 

22



--------------------------------------------------------------------------------

“Sabine Pass Bechtel EPC Contract” means the lump sum turnkey agreement for the
engineering, procurement and construction of the Project by and between Sabine
Pass and Bechtel Corporation dated as of December 18, 2004, as amended.

 

“Sabine Pass Contracted Cash Flow Available for Debt Service” means, for any
applicable period, without duplication, (a) the aggregate revenues projected to
be realized by Sabine Pass under the Chevron TUA and the Total TUA and any
Sabine Pass Qualified Contracts then in effect, minus (b) the aggregate amount
of Sabine Pass Operation and Maintenance Expenses, in each case, as set forth in
the Forecasts and Sabine Pass Debt Incurrence Projections required to be
delivered pursuant to Section 5.02(b)(iii).

 

“Sabine Pass Contracted Debt Service Coverage Ratio” means, as of any date, for
any applicable period, the annual projected ratio of (a) Sabine Pass Contracted
Cash Flow Available for Debt Service to (b) with all respect to all Debt of
Sabine Pass, (i) all scheduled payments of interest in respect of the aggregate
principal amount thereof computed on a net basis after giving effect to any
related Hedge Agreement, (ii) all scheduled payments of principal in respect
thereof, (iii) all fees (including, without limitation, commitment fees,
arrangement and underwriting fees, and funding fees) in respect thereof, and
(iv) to the extent not included above, all other Obligations that are required
to be paid pursuant to the definitive documentation governing such Debt,
including with respect to transactions that are required to be entered into in
connection with such Debt (for example, Hedge Agreements).

 

“Sabine Pass Credit Agreement” means the Credit Agreement, dated as of
February 25, 2005, among Sabine Pass, each of the lenders thereto, Société
Générale, as administrative agent, and HSBC Bank USA, National Association, as
collateral agent, as amended.

 

“Sabine Pass Debt Incurrence Projections” means (a) all financial forecasts,
projections and budgets or updates to any of the foregoing and pro forma
financial statements in connection with the incurrence of additional Debt for
the Development of the Sabine Pass Project prepared by the Borrower and Sabine
Pass, delivered to the lenders or financiers of such additional Debt under
Section 5.02(b)(iii) and as otherwise reasonably requested by the Administrative
Agent, prepared in accordance with clauses (e) and (f) of the definition of
“Forecasts”, and (b) any updated Project Financial Information delivered to the
lenders under the Sabine Pass Credit Agreement.

 

“Sabine Pass EPC Contract” means any contract or other agreement for the
engineering, procurement and/or construction of the expansion of the Sabine Pass
Project, between Sabine Pass and a Sabine Pass EPC Contractor, which may be the
Sabine Pass Bechtel EPC Contract, to the extent that any such contract or
agreement is necessary to the Development of such expansion.

 

Cheniere Credit Agreement

 

23



--------------------------------------------------------------------------------

“Sabine Pass EPC Contractor” means, in the case of the Sabine Pass Bechtel EPC
Contract, Bechtel Corporation and otherwise, any other construction contractor,
equipment supplier or other third party, in each case, with the capability and
creditworthiness (or credit support) to perform its obligations under a Sabine
Pass EPC Contract.

 

“Sabine Pass Existing TUAs” means the Chevron TUA and the Total TUA.

 

“Sabine Pass Operation and Maintenance Expenses” means all operation and
maintenance expenses (including maintenance capital expenditures) of the Sabine
Pass Project, including without limitation, the Operation and Maintenance
Expenses as such term is defined in the Sabine Pass Credit Agreement, as in
effect on the date hereof.

 

“Sabine Pass Partnership Agreement” means the Fourth Amended and Restated
Agreement of Limited Partnership of Sabine Pass, LNG L.P., effective as of
February 25, 2005, as further amended.

 

“Sabine Pass Pipeline” means the 16-mile long, 42-inch diameter pipeline from
the Sabine Pass Project to Johnsons Bayou, Louisiana authorized by the FERC
pursuant to Section 7(c) of the NGA or any extension or replacement thereof or
any other pipeline on the Site requiring authorization from FERC pursuant to
Section 7(c) of the NGA.

 

“Sabine Pass Project” means Sabine Pass and/or the LNG receiving terminal in
Cameron Parish, Louisiana, featuring a regasification design capacity of
approximately 2.6 billion cubic feet per day, two docks and three storage tanks
with an aggregate capacity of approximately 10.1 billion cubic feet and all
other facilities and activities incidental to the foregoing, to be constructed
and owned by Sabine Pass but excluding the Sabine Pass Pipeline or any other
pipeline outside the site.

 

“Sabine Pass Qualified Contract” means any contract or agreement, including any
Sabine Pass Existing TUA or any additional TUA or any amendment of, or exercise
of a right in, any Sabine Pass Existing TUA that increases the volume and
payments thereunder, of Sabine Pass that (a) is for the purchase of Services
from the Sabine Pass Project, (b) has a term through at least December 31, 2019,
and (c) is with a counterparty that has a corporate credit rating (or the
equivalent rating) of at least BBB from S&P or at least Baa2 from Moody’s, in
each case, that is not on credit watch with negative implications or other
negative outlook, or Sabine Pass shall have received credit support with no
material conditions for the obligations of such counterparty under such contract
or agreement from a third party with such corporate credit ratings (or the
equivalent ratings) having a term at least equal to the term of such contract or
agreement.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank,
or entered into by and between an Affiliate of the Borrower and a Hedge Bank and
assigned to, and assumed by, the Borrower.

 

“Secured Lender Parties” means the Agents, the Lenders, and the Hedge Banks.

 

Cheniere Credit Agreement

 

24



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means the Secured Lender Parties and Crest.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

“Services” means (a) the berthing of LNG Vessels at a Project, (b) the unloading
and receipt of LNG from LNG Vessels, (c) storage of inventory of any
counterparty to a TUA or other customers, (d) the regasification of the LNG held
in storage, (e) the transportation and delivery of the regasified LNG to the
point of delivery as specified by counterparty to a TUA or other customers, as
applicable, or (f) other activities directly related to the performance by a
Project Party of the foregoing.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower Party or any ERISA Affiliate and no Person other than the Borrower
Parties and the ERISA Affiliates or (b) was so maintained and in respect of
which any Borrower Party or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 8.07(j).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

Cheniere Credit Agreement

 

25



--------------------------------------------------------------------------------

“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).

 

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt,” all (a) Obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(b) Obligations of such Person in respect of transactions entered into by such
Person, the proceeds from which would be reflected on the financial statements
of such Person in accordance with GAAP as cash flows from financings at the time
such transaction was entered into (other than as a result of the issuance of
Equity Interests) and (c) Obligations of such Person in respect of other
transactions entered into by such Person that are not otherwise addressed in the
definition of “Debt” or in clause (a) or (b) above that are intended to function
primarily as a borrowing of funds (including, without limitation, any minority
interest transactions that function primarily as a borrowing).

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of August 30,
2005, among Cheniere, the Pledgor, the Borrower and the Sabine Limited Partner.

 

“Taxes” has the meaning specified in Section 2.09(a).

 

“Total TUA” means the LNG Terminal Use Agreement dated as of September 2, 2004
between Total LNG USA, Inc. and Sabine Pass, as amended by the Amendment of LNG
Terminal Use Agreement, dated as of January 24, 2005, and as further amended.

 

“Transaction” means, collectively, the Contribution, the Borrowing on the
Effective Date, the Distribution, the initial funding into the Debt Service
Reserve Account, the initial funding of the Capital Contribution Reserve
Account, the payment of the Transaction Costs and the other transactions
contemplated by the Loan Documents to be consummated on the Effective Date.

 

“Transaction Costs” means the fees, costs and expenses incurred or to be
incurred in connection with the Transaction.

 

“TUA” means any agreement between a Project Party and a counterparty for the
provision of Services, as amended.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Borrower Party or in respect of which any
Borrower Party could have liability.

 

Cheniere Credit Agreement

 

26



--------------------------------------------------------------------------------

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time (“GAAP”); provided that for purposes
of calculating Borrower Contracted Cash Flow Available for Debt Service or
Sabine Pass Contracted Cash Flow Available for Debt Service, GAAP shall be
“GAAP” consistent with those applied in the preparation of the Historical
Financial Statements.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advance. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance (an “Advance”) to the
Borrower on the Effective Date in an amount not to exceed such Lender’s
Commitment at such time. The Borrowing shall consist of Advances made
simultaneously by the Lenders ratably according to their Commitments. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.

 

SECTION 2.02. Making the Advances. (a) The Borrowing shall be made on notice,
given on the proposed Effective Date, by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice thereof by telecopier or
electronic communication. Such notice of Borrowing (the “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or by telecopier or
electronic communication, in substantially the form of Exhibit B hereto,
specifying therein the requested date of the Borrowing. Each Lender shall,
before 11:00 A.M. (New York City time) on the Effective Date, make available for
the account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of the Borrowing in accordance with the respective Commitment of such Lender and
the other Lenders. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.

 

(b) The Notice of Borrowing shall be irrevocable and binding on the Borrower.
The Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in the Notice of

 

Cheniere Credit Agreement

 

27



--------------------------------------------------------------------------------

Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
the Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the Effective Date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the Effective Date in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, and the
Borrower has been advanced such corresponding amount, such Lender and the
Borrower severally agree to repay or pay to the Administrative Agent forthwith
on demand such corresponding amount and to pay interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at such time under Section 2.05 to
Advances comprising such Borrowing, and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of the Borrowing for all purposes.

 

(d) The failure of any Lender to make the Advance to be made by it as part of
the Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the Effective Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the Effective Date.

 

SECTION 2.03. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
outstanding principal amount of the Advances on the following dates in the
amounts indicated (which amounts shall be reduced as a result of the application
of prepayments in accordance with Section 2.04):

 

   

Date

--------------------------------------------------------------------------------

 

Amount

--------------------------------------------------------------------------------

        December 31, 2005   $1,500,000.00         March 31, 2006   $1,500,000.00
        June 30, 2006   $1,500,000.00         September 30, 2006   $1,500,000.00
        December 31, 2006   $1,500,000.00         March 31, 2007   $1,500,000.00
        June 30, 2007   $1,500,000.00         September 30, 2007   $1,500,000.00
        December 31, 2007   $1,500,000.00         March 31, 2008   $1,500,000.00
        June 30, 2008   $1,500,000.00         September 30, 2008   $1,500,000.00
   

 

Cheniere Credit Agreement

 

28



--------------------------------------------------------------------------------

   

December 31, 2008

  $1,500,000.00         March 31, 2009   $1,500,000.00         June 30, 2009  
$1,500,000.00         September 30, 2009   $1,500,000.00         December 31,
2009   $1,500,000.00         March 31, 2010   $1,500,000.00         June 30,
2010   $1,500,000.00         September 30, 2010   $1,500,000.00        
December 31, 2010   $1,500,000.00         March 31, 2011   $1,500,000.00        
June 30, 2011   $1,500,000.00         September 30, 2011   $1,500,000.00        
December 31, 2011   $1,500,000.00         March 31, 2012   $1,500,000.00        
June 30, 2012   $1,500,000.00         August 30, 2012   $559,500,000.00    

 

provided, however, that the final principal installment shall be repaid on
August 30, 2012 and in any event shall be in an amount equal to the aggregate
principal amount of the Advances outstanding on such date.

 

SECTION 2.04. Prepayments. (a) Optional. The Borrower may, upon at least five
Business Days’ notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of the
Advances, in whole or ratably in part, together with (i) accrued interest to the
date of such prepayment on the aggregate principal amount prepaid, and (ii) in
the case of any such prepayment prior to (A) August 31, 2006, a premium equal to
2.00% of the aggregate principal amount prepaid and (B) August 31, 2007, a
premium equal to 1.00% of the aggregate principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
and (y) if any prepayment is made on a date other than the last day of an
Interest Period for such Advance, the Borrower shall also pay any amounts owing
pursuant to Section 8.04(c). Each such prepayment of any Advances shall be
applied to the remaining principal installments thereof pro rata.

 

(b) Mandatory. (i) The Borrower shall, on or before the 90th day following the
end of each Fiscal Year, prepay an aggregate principal amount of the Advances in
an amount equal to Excess Cash Flow Percentage of Excess Cash Flow for such
Fiscal Year and, to the extent any such Excess Cash Flow is not required to be
so prepaid, the Borrower may retain such Excess Cash Flow, which shall be
deposited in the Retained Excess Cash Flow Collateral Account and may be applied
in accordance with the terms of this Agreement and the Security Agreement.

 

(ii) Prepayments of any Advances, in whole or in part, under this
Section 2.04(b) shall be paid together with all accrued interest to the date of
such prepayment on the aggregate principal amount prepaid. Each such prepayment
of any Advances shall be applied to the remaining principal installments thereof
pro rata.

 

Cheniere Credit Agreement

 

29



--------------------------------------------------------------------------------

(c) Change of Control. The Borrower shall, upon a Change of Control, prepay the
outstanding aggregate principal amount of all Advances in full together with
accrued interest to the date of such prepayment on the aggregate principal
amount of such Advances and a premium equal to 1.00% of the aggregate principal
amount of such Advances.

 

SECTION 2.05. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full at a rate
per annum equal at all times during each Interest Period for such Advance to the
sum of (i) the Eurodollar Rate for such Interest Period for such Advance plus
(ii) the Applicable Margin, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be paid in full; provided, however, that if prior to the commencement of
any Interest Period, the Administrative Agent reasonably determines that
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period or Eurodollar Rate Advances are to be Converted into
Base Rate Advances pursuant to Section 2.07(c) or (d), then during such period,
such rate per annum shall instead be a rate per annum equal at all times to the
sum of (A) the Base Rate in effect from time to time plus (B) the Applicable
Margin minus 1.00% per annum, payable in arrears on the last day of each
calendar quarter during such periods and on the date such Base Rate Advance
shall be Converted into a Eurodollar Rate Advance or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of a
Default under Section 6.01(a) or 6.01(f) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the Borrower pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on
each of the dates on which interest is required to be paid under
Section 2.05(a), and on demand, at a rate per annum equal at all times to
2.00% per annum above the rate per annum required to be paid on such Advance
pursuant to Section 2.05(a), and (ii) to the fullest extent permitted by
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2.00% per annum above
the rate per annum required to be paid on Advances pursuant to Section 2.05(a);
provided, however, that following the making of the request or the granting of
the consent specified by Section 6.01 to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
notice of selection of an Interest Period pursuant to the terms of the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a) above.

 

Cheniere Credit Agreement

 

30



--------------------------------------------------------------------------------

SECTION 2.06. Agents’ Fees. The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent.

 

SECTION 2.07. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
issued or adopted after the Effective Date (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances (excluding, for
purposes of this Section 2.07, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.09 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrower by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of such type, then, upon demand by such Lender or such corporation
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend. A certificate as to such amounts submitted
to the Borrower by such Lender shall be conclusive and binding for all purposes,
absent manifest error.

 

(c) If Lenders owed at least a majority of the then aggregate unpaid principal
amount thereof notify the Administrative Agent that the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance
until the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

 

Cheniere Credit Agreement

 

31



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other Governmental Authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, each
Eurodollar Rate Advance will automatically, upon such demand, Convert into a
Base Rate Advance until the Administrative Agent shall notify the Borrower that
such Lender has determined that the circumstances causing such suspension no
longer exist.

 

(e) In the event that any Lender demands payment of costs or additional amounts
pursuant to this Section 2.07 or Section 2.09 or asserts, pursuant to
Section 2.07(d), that it is unlawful for such Lender to make Eurodollar Rate
Advances then (subject to such Lender’s right to rescind such demand or
assertion within 10 days after the notice from the Borrower referred to below),
the Borrower may, upon 20 days’ prior written notice to such Lender and the
Administrative Agent, elect to cause such Lender to assign its Advances in full
to one or more Persons selected by the Borrower so long as (i) each such Person
satisfies the criteria of an Eligible Assignee and is reasonably satisfactory to
the Administrative Agent, (ii) such Lender receives payment in full in cash of
the outstanding principal amount of all Advances made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender as
of the date of such assignment (including, without limitation, amounts owing
pursuant to Sections 2.07, 2.09 and 8.04), and (iii) each such assignee agrees
to accept such assignment and to assume all obligations of such Lender hereunder
in accordance with Section 8.07.

 

SECTION 2.08. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off, not later than 11:00 A.M. (New York City time) on
the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent shall take such
action as may be reasonably required, including, without limitation, releasing
or causing to be released funds as contemplated by Section 7 of the Security
Agreement, to permit the Borrower to make such payment. The Administrative Agent
will promptly thereafter cause like funds to be distributed (i) if such payment
by the Borrower is in respect of principal, interest or any other Obligation
then payable hereunder and under the other Loan Documents to more than one
Lender, to such Lenders for the account of their respective Applicable Lending
Offices ratably in accordance with the amounts of such respective Obligations
then payable to such Lenders and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender, to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.

 

(b) The Borrower hereby authorizes each Lender and each of its Affiliates, if
and to the extent payment owed to such Lender is not made by the Borrower to the
Administrative Agent when due hereunder or under the other Loan Documents to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender or such Affiliate any amount so
due.

 

Cheniere Credit Agreement

 

32



--------------------------------------------------------------------------------

(c) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days (except with respect to Base Rate
Advances, a year of 365/366 days) for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the immediately preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.09. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender or any Agent hereunder or under any other Loan Document
shall be made, in accordance with Section 2.09 or the applicable provisions of
such other Loan Document, if any, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or such Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under any other Loan Document being hereinafter
referred to as “Taxes”). If any Loan Party shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender or any Agent, (i) the sum payable by such Loan Party
shall be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.09) such Lender or
such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

Cheniere Credit Agreement

 

33



--------------------------------------------------------------------------------

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).

 

(c) The Loan Parties shall indemnify each Lender and each Agent for and hold
them harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.09, imposed on or paid by such Lender or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or such
Agent (as the case may be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.09, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

(e) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender remains lawfully able
to do so), provide each of the Administrative Agent and the Borrower with two
original Internal Revenue Service Forms W-8BEN or W-8EC1 or (in the case of a
Lender that has certified in writing to the Administrative Agent that it is not
(i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code),
(ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal Revenue Code), Internal Revenue Service Form W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
any other Loan Document or, in the case of a Lender that has certified that it
is not a “bank” as described above, certifying that such Lender is a foreign
corporation, partnership, estate or trust. If the forms provided by a Lender at
the time such Lender first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded

 

Cheniere Credit Agreement

 

34



--------------------------------------------------------------------------------

from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) of this
Section 2.09 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8EC1 or the related certificate described above, that the applicable Lender
reasonably considers to be confidential, such Lender shall give notice thereof
to the Borrower and shall not be obligated to include in such form or document
such confidential information.

 

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.09 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Loan Parties shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

 

SECTION 2.10. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, other than as a result of an assignment pursuant to
Section 8.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, such Lender shall forthwith
purchase from the other Lenders such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion

 

Cheniere Credit Agreement

 

35



--------------------------------------------------------------------------------

of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each other Lender shall be rescinded and such other Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender to (ii) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this
Section 2.10 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender were
the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

SECTION 2.11. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely to finance the
Transaction.

 

SECTION 2.12. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender, with a Note payable to the order of such Lender in a
principal amount equal to the outstanding Advances of such Lender. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of the Borrowing made hereunder, the Type of Advances comprising the
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

Cheniere Credit Agreement

 

36



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND OF LENDING

 

SECTION 3.01. Conditions Precedent. This Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied (and the obligation of each Lender to make an
Advance is subject to the satisfaction of such conditions precedent before or
concurrently with the Effective Date):

 

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes) in sufficient copies for each Lender requesting a
copy thereof:

 

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.12.

 

(ii) A security agreement in substantially the form of Exhibit D hereto (the
“Security Agreement”), duly executed by the Borrower, together with:

 

(A) to the extent same are certificated, certificates representing the Initial
Pledged Equity referred to therein accompanied by undated stock powers (or other
appropriate instruments of transfer) executed in blank,

 

(B) copies of proper financing statements, duly filed on or before the Effective
Date under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Security Agreement, covering the Collateral described in the Security Agreement,

 

(C) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the security interest
created thereunder, and

 

(D) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken.

 

(iii) A pledge agreement in substantially the form of Exhibit E hereto (the
“Pledge Agreement”), duly executed by the Pledgor, together with (A)

 

Cheniere Credit Agreement

 

37



--------------------------------------------------------------------------------

certificates representing the Initial Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and (B) copies of proper
financing statements, duly filed on or before the Effective Date under the
Uniform Commercial Code in the jurisdiction of organization of the Pledgor
covering the Collateral described in the Pledge Agreement.

 

(iv) Certified copies of the resolutions or other requisite authorizing actions
of the Board of Directors of each Loan Party approving the Transaction and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate, partnership or limited liability company
action and governmental and other third party approvals and consents, if any,
with respect to the Transaction and each Loan Document to which it is or is to
be a party.

 

(v) Copies of certificates of the Secretary of State of the jurisdiction of
incorporation, organization or formation of each Borrower Party dated reasonably
near the Effective Date certifying (A) as to a true and correct copy of the
charter (including the certificate of formation) of such Borrower Party and each
amendment thereto on file in such Secretary’s office, and (B) that (1) such
amendments are the only amendments to such Borrower Party’s charter on file in
such Secretary’s office, (2) such Borrower Party has paid all franchise taxes to
the date of such certificate, and (3) such is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the State
of the jurisdiction of its incorporation, organization or formation.

 

(vi) A certificate of each Loan Party signed on behalf of such Loan Party by its
President or a Vice President and its Secretary or any Assistant Secretary,
dated the Effective Date (the statements made in which certificate shall be true
on and as of the Effective Date), certifying as to (A) the absence of any
amendments to the charter of such Loan Party since the date of the Secretary of
State’s certificate referred to in Section 3.01(a)(v), (B) a true and correct
copy of the bylaws, partnership agreement, limited liability company or
operating agreement or other comparable agreement of such Loan Party as in
effect on the date on which the resolutions or other authorizing actions
referred to in Section 3.01(a)(iv) were adopted and on the Effective Date,
(C) the truth and correctness in all material respects of the representations
and warranties of each such Loan Party, and to its knowledge, of the other
parties, contained in the Loan Documents and, with respect to the Sabine Pass
Project, Project Documents and the Project Debt Documents as though made on and
as of the Effective Date, except as disclosed in such certificate (such
exceptions to be reasonably satisfactory to the Administrative Agent) and
(D) the absence of any event occurring and continuing, or resulting from the
Borrowing or any other Transaction, that constitutes a Default.

 

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Transaction Document to which it is or is to be a
party and the other documents to be delivered hereunder and thereunder.

 

Cheniere Credit Agreement

 

38



--------------------------------------------------------------------------------

(viii) A certificate of the Borrower signed on behalf of the Borrower by its
President or a Vice President and its Secretary or any Assistant Secretary,
dated the Effective Date (the statements made in which certificate shall be true
on and as of the Effective Date), certifying as to (A) the absence of any
amendments to the charter of each Project Parent and Sabine Pass since the date
of the Secretary of State’s certificate referred to in Section 3.01(a)(v), (B) a
true and correct copy of the bylaws, partnership agreement, limited liability
company or operating agreement or other comparable agreement of each Project
Parent and Project Party as in effect on the Effective Date, and (C) the absence
of any event occurring and continuing, or resulting from the Borrowing or any
other Transaction, that constitutes a Project Debt Default under any Project
Debt Document to which Sabine Pass is a party.

 

(ix) A certificate from each Loan Party signed on behalf of the Loan Party by a
Responsible Officer, in substantially the form of Exhibit F, attesting to the
Solvency of such Loan Party both before and after giving effect to the
Transaction.

 

(x) A certificate of the Borrower signed on behalf of the Borrower by a
Responsible Officer, dated the Effective Date (A) calculating in reasonable
detail the Debt Service Reserve Required Amount, Capital Contribution Reserve
Required Amount and the Maximum Distribution Amount, and (B) certifying as to
the true and correct copies of, (1) the Historical Financial Statements, (2) the
Pro Forma Balance Sheet, (3) the Existing Project Documents with respect to the
Sabine Pass Project, (4) the Existing Project Debt Documents with respect to the
Sabine Pass Project, and (5) all Project Financial Information to the extent
Available as of the Effective Date, in the form heretofore furnished to the
Administrative Agent.

 

(xi) Forecasts as of the Effective Date.

 

(xii) Such financial, business and other information regarding any Loan Party or
Sabine Pass as the Arranger shall have requested, including, without limitation,
information as to possible contingent liabilities, tax matters, environmental
matters, and obligations under Plans, Multiemployer Plans and Welfare Plans,
collective bargaining agreements and other arrangements with employees.

 

(xiii) Evidence of insurance as required by Section 5.01(d).

 

(xiv) Favorable opinions of Andrews Kurth LLP, special New York and Texas
counsel for the Loan Parties, in substantially the form of Exhibit G-1A and
Exhibit G-1B hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request, including, without limitation, an

 

Cheniere Credit Agreement

 

39



--------------------------------------------------------------------------------

opinion with respect to the non-substantive consolidation of the Borrower with
Cheniere or any of its Affiliates (other than the Borrower and its Subsidiaries)
in a case under Bankruptcy Law.

 

(xv) A favorable opinion or opinions of Richards, Layton & Finger, P.A., special
Delaware counsel for the Loan Parties, in substantially the form of Exhibit G-2
hereto and as to such other matters as any Lender through the Administrative
Agent may reasonably request.

 

(b) The Contribution shall have been duly consummated in accordance with, and is
effective under, all applicable laws and appropriate documents and instruments
(which shall be in form and substance reasonably satisfactory to the Arranger)
and the Arranger shall have received satisfactory evidence thereof and, after
giving effect thereto, the Lenders shall be satisfied with the corporate and
legal structure and capitalization of the Borrower, each of its Subsidiaries,
including the terms and conditions of the charter, bylaws, partnership
agreements, limited liability company or operating agreements or comparable
agreements, and each class of Equity Interest in the Borrower, each of its
Subsidiaries and each of the Project Parties and of each agreement or instrument
relating to such structure or capitalization.

 

(c) The Lenders shall be satisfied that the Borrower has no Debt other than the
Facility and Hedge Agreements permitted by this Agreement and none of the
Borrower’s Subsidiaries has any Debt other than Debt permitted under
Section 5.02(b).

 

(d) Each of the Debt Service Reserve Account, the Capital Contribution Reserve
Account and the Retained Excess Cash Flow Collateral Account shall have been
established, all actions with respect thereto required pursuant to the Security
Agreement shall have been taken, and the Borrower shall have delivered
irrevocable written notice to each Project Parent, acknowledged and agreed by
each Project Parent, that all amounts received by such Project Parent which are
required to be so deposited shall promptly be paid to the Borrower in
immediately available funds into the Debt Service Reserve Account.

 

(e) Before giving effect to the Transaction, there shall have occurred no
Material Adverse Change with respect to any Loan Party or any of the Borrower’s
Subsidiaries since December 31, 2004 and the consummation of the Transaction
could not reasonably be expected to result in a Material Adverse Effect.

 

(f) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could be reasonably likely to have a
Material Adverse Effect, (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction, or
(iii) purports to affect the legality, validity or enforceability of any
Material Contract.

 

(g) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Transaction shall have been obtained (without
the

 

Cheniere Credit Agreement

 

40



--------------------------------------------------------------------------------

imposition of any conditions that are not acceptable to the Lenders) and shall
remain in effect; all applicable waiting periods in connection with the
Transaction shall have expired without any action being taken by any competent
authority, and no law or regulation shall be applicable in the judgment of the
Lender, in each case that restrains, prevents or imposes materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

 

(h) The Borrower shall have paid all accrued fees of the Arranger, Agents and
the Lenders and all accrued expenses of the Agents (including the accrued fees
and expenses of counsel to the Administrative Agent and local counsel to the
Lenders).

 

(i) The Agents and the Lenders shall have had access to environmental
information relating to the Sabine Pass as made publicly available by FERC.

 

(j) The representations and warranties contained in each Loan Document shall be
true and correct in all material respects, before and after giving effect to the
Borrowing or any other Transaction.

 

(k) No Default or Project Debt Default has occurred and is continuing or would
result from the Borrowing or any other Transaction.

 

(l) The Facility shall be rated at least “BB” by S&P.

 

SECTION 3.02. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the Effective
Date specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of the
Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Each Borrower Party (i) is a corporation, limited liability company or
limited partnership duly incorporated, organized or formed, validly existing and
in good standing under the laws of the jurisdiction of its formation, (ii) is
duly qualified and in good standing as a foreign corporation, partnership or
company in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not be reasonably
likely to have a Material Adverse Effect, and (iii) has all requisite corporate,

 

Cheniere Credit Agreement

 

41



--------------------------------------------------------------------------------

limited liability company or partnership, as applicable, power and authority
(including, without limitation, all Governmental Authorizations necessary as of
the date hereof) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in the Borrower and each Project Parent have been
validly issued, if corporations are fully paid and non-assessable and are owned
by the Pledgor or the Borrower, as applicable, free and clear of all Liens
except those created under the Collateral Documents.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Borrower Parties, showing as of the date hereof (as to each Borrower Party) the
jurisdiction of its incorporation, organization or formation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Borrower Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. The copy of the charter of each Borrower
Party and each amendment thereto provided pursuant to Section 3.01(a)(v) is a
true and correct copy of each such document, each of which is valid and in full
force and effect.

 

(c) Set forth on Schedule 4.01(c) hereto is a complete and accurate list of all
Equity Interests directly or indirectly owned or held by the Borrower, showing
as of the date hereof, as to each such Person in which the Borrower owns or
holds such Equity Interests, (i) the jurisdiction of its incorporation,
organization or formation, (ii) the number of shares, membership interests or
partnership interests, as applicable, of each class of its Equity Interests
authorized, and (iii) the number outstanding, on the date hereof and the
percentage of each such class of its Equity Interests owned or held (directly or
indirectly) by the Borrower and the number of shares, membership interests or
partnership interests, as applicable, covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof. Other than the Equity Interests in the Project Parents and the Project
Parties, the Borrower does not own or hold any direct or indirect Equity
Interests in any other Person. All of the outstanding Equity Interests in each
of the Project Parents and the Project Parties issued to the Borrower or a
Project Parent have been validly issued, if corporations, are fully paid and
non-assessable and are directly owned by the Borrower or such Project Parent
free and clear of all Liens, except those created under the Collateral Documents
or permitted under this Agreement. Sabine Pass has no Subsidiaries.

 

(d) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, limited liability company
or limited partnership, as applicable, powers, have been duly authorized by all
necessary corporate, limited liability company or limited partnership, as
applicable, action, and do not (i) contravene such Loan Party’s charter, bylaws,
limited liability company or operating agreement, partnership agreement or other
constituent documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made (other than pursuant to the Loan Documents)
under, any contract,

 

Cheniere Credit Agreement

 

42



--------------------------------------------------------------------------------

loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Borrower Party or any of their properties,
including, without limitation, any Material Contract, any Project Document and
any Project Debt Document, in each case, to which a Borrower Party is a party,
or (iv) except for the Liens created under the Loan Documents, result in or
require the creation or imposition of any Lien upon or with respect to any of
the Equity Interests in the Borrower or any properties of the Borrower or any
Project Parent or Sabine Pass. No Borrower Party is in violation of any such
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award or in breach of any such contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument, the violation or breach of which could
be reasonably likely to have a Material Adverse Effect, including, without
limitation, any Material Contract, any Project Document and any Project Debt
Document, in each case, to which a Borrower Party is a party.

 

(e) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (iv) the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for the authorizations, approvals, actions,
notices and filings listed on Schedule 4.01(e) hereto, all of which (except as
indicated on said schedule) have been duly obtained, taken, given or made and
are in full force and effect. All applicable waiting periods in connection with
the Transaction have expired without any action having been taken by any
competent authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

 

(f) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms
except as limited by general principles of equity and bankruptcy, insolvency and
similar laws.

 

(g) There is no action, suit, investigation, litigation or proceeding affecting
any Borrower Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator
that (i) could be reasonably likely to have a Material Adverse Effect,
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction, or (iii) purports to affect the
legality, validity or enforceability of any Material Document.

 

(h) The Historical Financial Statements, certified by a Responsible Officer of
the Borrower, copies of which have been furnished to each Lender, fairly present
in all

 

Cheniere Credit Agreement

 

43



--------------------------------------------------------------------------------

material respects (subject, in the case Historical Financial Statements as at
June 30, 2005, to year-end audit adjustments), the financial condition of Sabine
Pass and, to the knowledge of the Borrower, Freeport, as at such dates and the
results of operations Freeport and Sabine Pass, as applicable, for the periods
ended on such dates, all in accordance with GAAP applied on a consistent basis,
and since December 31, 2004, there has been no Material Adverse Change. The Pro
Forma Balance Sheet, certified by a Responsible Officer of the Borrower, copies
of which have been furnished to each Lender, fairly present in all material
respects the Consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date, giving effect to the Transaction.

 

(i) The Forecasts delivered to the Lenders pursuant to Section 3.01(a)(xi) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed reasonable by Borrower in light of the conditions
existing at the time of delivery of such Forecasts, and represented, at the time
of delivery, the Borrower’s estimate of its future financial performance.

 

(j) The Information Memorandum, the Loan Documents and any other information
furnished by or on behalf of any Borrower Party to the Arranger, any Agent or
any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents, taken as a whole, did
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading in any material
respect; provided, that with respect to any projected financial information,
forecasts, estimates, or forward-looking information, including that contained
in the Information Memorandum, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and the Borrower makes no representation as to the actual
attainability of any projections set forth in the Information Memorandum, or any
such other items listed in this sentence.

 

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

(l) Neither any Borrower Party nor any of its Subsidiaries is an “investment
company,” or a company “Controlled” by an “investment company,” or an
“investment advisor” as such terms are defined in the Investment Company Act of
1940, as amended. Neither any Borrower Party nor any of its Subsidiaries is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
1935, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

Cheniere Credit Agreement

 

44



--------------------------------------------------------------------------------

(m) No Borrower Party is a party to any indenture, loan or credit agreement or
any lease or other agreement or instrument (including any Material Contract,
Project Document and Project Debt Document) or subject to any charter,
corporate, partnership or limited liability company restriction that could be
reasonably likely to have a Material Adverse Effect.

 

(n) All filings and other actions necessary or desirable to perfect and protect
the security interests in the Collateral created under the Collateral Documents
have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral, securing the
payment of the Secured Obligations, and all filings and other actions necessary
to perfect and protect such security interest have been duly taken. Each of the
Loan Parties is the legal and beneficial owners of the Collateral owned by it
free and clear of any Lien, except for the liens and security interests created
under the Loan Documents or permitted under this Agreement.

 

(o) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

 

(p) (i) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of
all Plans and Multiemployer Plans.

 

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan.

 

(iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, if any, copies of which have been filed with
the Internal Revenue Service and furnished to the Lenders, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(q) (i) Except as otherwise set forth on Schedule 4.01(q) hereto, the operations
and properties of each Project Parent and Sabine Pass have (A) at all times been
in compliance with and are in compliance with all Environmental Laws and
Environmental Permits and (B) each Project Parent and Sabine Pass have obtained
and maintained in full force and effect all Environmental Permits required for
operations and properties of each Project Parent and Sabine Pass, except for any
non-compliance or failure to obtain or maintain in full force and effect that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect;

 

Cheniere Credit Agreement

 

45



--------------------------------------------------------------------------------

(ii) Except as otherwise set forth on Schedule 4.01(q) hereto, there are no
facts, circumstances, conditions or occurrences regarding the operations and
properties of any Loan Party or any of its Subsidiaries that could reasonably be
expected (A) to form the basis of a material Environmental Action or give rise
to a material liability or material obligation under any Environmental Law, with
respect to the operations and properties of any Loan Party or any of its
Subsidiaries, or against any Loan Party or any of its Subsidiaries, that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (B) to cause any of the properties currently owned by any Loan
Party or any of its Subsidiaries to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law
(excluding restrictions on the transferability of Government Authorizations upon
the transfer of ownership of assets subject to such Government Authorizations);

 

(iii) Except as otherwise set forth on Schedule 4.01(q) hereto, there are (A) no
past Environmental Actions, (B) no pending Environmental Actions and (C) to the
best of the Borrower’s knowledge, no threatened Environmental Actions, in each
case arising with respect to the operations and properties of any Loan Party or
any of its Subsidiaries against any Loan Party or any of its Subsidiaries, that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect;

 

(iv) Except as otherwise set forth on Schedule 4.01(q) hereto, Hazardous
Materials have not at any time been released, discharged or disposed of on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries other than in compliance at all times with all applicable
Environmental Laws and Environmental Permits or so as not to give rise to a
material Environmental Action or a material liability or obligation under any
Environmental Law; and

 

(v) Except as otherwise set forth on Schedule 4.01(q) hereto, there have been no
material environmental investigations, studies, audits, reviews or other
analyses relating to environmental site conditions that have been conducted by,
or which are in the possession of any Loan Party or any of its Subsidiaries in
relation to any site, location or operation of any Loan Party or any of its
Subsidiaries which have not been provided to the Administrative Agent and the
Lenders.

 

(r) (i) Except for the Tax Sharing Agreement, neither the Borrower nor any of
its Subsidiaries is party to any tax sharing agreement other than a tax sharing
agreement approved by the Required Lenders.

 

(ii) Cheniere and each of its Subsidiaries, including the Pledgor, the Borrower
and its Subsidiaries, has filed, has caused to be filed or has been

 

Cheniere Credit Agreement

 

46



--------------------------------------------------------------------------------

included in all tax returns (Federal, state, local and foreign) required to be
filed and has paid all taxes shown thereon to be due, together with applicable
interest and penalties.

 

(iii) Set forth on Schedule 4.01(r) hereto is a complete and accurate list, as
of the date hereof, of each taxable year of each Loan Party and each of its
Subsidiaries and any Affiliate that joins in the filing of a consolidated,
combined or unitary tax return with the Borrower for which Federal income tax
returns have been filed and for which the expiration of the applicable statute
of limitations for assessment or collection has not occurred by reason of
extension or otherwise (an “Open Year”).

 

(iv) The aggregate unpaid amount, as of the date hereof, of adjustments to the
Federal income tax liability of each Loan Party and each of its Subsidiaries and
Affiliates (other than directors, officers and employees) proposed by the
Internal Revenue Service with respect to Open Years is zero. No issues have been
raised by the Internal Revenue Service in respect of Open Years that, in the
aggregate, could be reasonably likely to have a Material Adverse Effect.

 

(v) The aggregate unpaid amount, as of the date hereof, of adjustments to the
state, local and foreign tax liability of each Loan Party and its Subsidiaries
and Affiliates (other than directors, officers and employees) proposed by all
state, local and foreign taxing authorities (other than amounts arising from
adjustments to Federal income tax returns) is zero. No issues have been raised
by such taxing authorities that, in the aggregate, could be reasonably likely to
have a Material Adverse Effect.

 

(vi) No “ownership change” as defined in Section 382(g) of the Internal Revenue
Code, and no event that would result in the application of the “separate return
limitation year” or “consolidated return change of ownership” limitations under
the Federal income tax consolidated return regulations, has occurred with
respect to the Borrower, Sabine Pass or Cheniere since December 31, 2004.
Cheniere and its Subsidiaries (including Sabine Pass) have, as of the date
hereof, net operating loss carryforwards for U.S. Federal income tax purposes
equal in the aggregate to at least $40,000,000.

 

(vii) The Contribution will not be taxable to the Pledgor, the Borrower, any
Project Parent or Sabine Pass.

 

(s) Neither the business nor the properties of Sabine Pass, are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that could be reasonably likely
to have a Material Adverse Effect.

 

(t) Neither the Borrower nor any of its Subsidiaries has any Debt except (i) for
Debt under the Loan Documents, (ii) in the case of the Borrower only, Hedge
Agreements permitted by this Agreement, (iii) in the case of the Project Parents
only, to

 

Cheniere Credit Agreement

 

47



--------------------------------------------------------------------------------

the extent that the pledge by the Project Parents of their Equity Interests in
the Project Parties pursuant to the Project Debt Documents constitutes Debt,
such pledges, and (iv) in the case of Sabine Pass, the Existing Project Debt
with respect to the Sabine Pass Project. Set forth on Schedule 4.01(t) hereto is
a complete and accurate list of all Existing Project Debt, including the
principal amount outstanding thereunder, and the Existing Project Debt Documents
with respect to the Sabine Pass Project. There is no “Default” or “Event of
Default” under the Existing Project Debt Documents with respect to the Sabine
Pass Project.

 

(u) There no Liens on the property or assets of the Borrower and its
Subsidiaries (including the Equity Interests in the Project Partners) and no
Liens on the Pledged Equity, in each case, except for the Liens created under
the Loan Documents or permitted under this Agreement.

 

(v) The Borrower and its Subsidiaries (other than Sabine Pass) have no
Investments as of the date hereof other than the Investments reflected on
Schedule 4.01(c).

 

(w) Set forth on Schedule 4.01(w) hereto is a complete and accurate list of all
Existing Project Documents with respect to the Sabine Pass Project. Each such
Existing Project Document has been duly authorized, executed and delivered by
Sabine Pass and has not been amended or otherwise modified, and to the knowledge
of the Borrower is in full force and effect and is binding upon and enforceable
against all parties thereto in accordance with its terms, and there exists no
default under any such Existing Project Document by Sabine Pass and to the
Borrower’s knowledge, there exists no default under any such Existing Project
Documents by any other party thereto.

 

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
documents, agreements and instruments pursuant to which any Project Parent is
required to make any Investments in a Project, whether pursuant to a capital
call, a contribution agreement, as a condition to funding under any Project Debt
Document to which any Borrower Party is a party, as a condition to performance
under any EPC Contract or otherwise, showing as of the date hereof the parties,
the reasonable maximum potential amount of such Obligations as of the date
hereof estimated in good faith by the Borrower, and the Project in which such
Investments are to be made (the aggregate amount of such Obligations, the
“Capital Contribution Requirements”). Other than the Capital Contribution
Requirements, the Borrower and its Subsidiaries have no obligations to make any
capital contributions, or to comply with any capital call relating to, Freeport
or the Freeport Project and, other than the Capital Contribution Requirements,
the failure of Cheniere or any of its Subsidiaries to make any capital
contribution or to comply with or meet any capital call relating to Freeport or
the Freeport Project shall not result in any liability or other obligation to or
of the Borrower and its Subsidiaries whatsoever.

 

(y) None of the Borrower or the Secured Parties, solely by virtue of the
execution, delivery and performance of, or its consummation of the transactions
contemplated by Loan Documents shall be or become (i) a “gas utility company”, a
“public-utility company” or either a “subsidiary company” an “affiliate” of a
“registered holding

 

Cheniere Credit Agreement

 

48



--------------------------------------------------------------------------------

company”, as such terms are defined in the Public Utility Holding Company Act of
1935, as amended, (ii) subject to regulation under the Public Utility Holding
Company Act of 1935, as amended, except pursuant to Section 9(a)(2) thereof,
(iii) a “natural-gas company” as such term is defined in the NGA, (iv) subject
to regulation pursuant to the NGA or subject to regulation under the laws of the
State of Louisiana or the State of Texas with respect to rates or subject to
material financial and organizational regulation under such law, or (v) subject
to regulation under the law of the State of Louisiana or the State of Texas as a
“public utility”, a “gas utility”, a “public service corporation” or other
similar term with respect to rates or material financial matters.

 

(z) The LLC Agreement provides that: (i) the consent of the Independent Manager
is required to (A) file, consent to the filing of, or join in any filing of, a
bankruptcy or insolvency petition, or otherwise institute insolvency
proceedings, (B) dissolve, liquidate, consolidate, merge, or sell all or
substantially all of the assets of the Borrower; (C) engage in any other
business activity, and (D) amend the LLC Agreement; (ii) the Borrower will not
be dissolved and its affairs will not be wound up solely upon the withdrawal or
termination of a member (other than the last remaining member); (iii) if the
Borrower is dissolved, the Borrower’s assets will not be liquidated without the
consent of 100% of the Lenders and that the Secured Parties shall be entitled to
continue to exercise and pursue all of their rights and remedies under the Loan
Documents and retain the Collateral until the Obligations have been paid in full
or otherwise completely discharged; and (iv) in making any decisions for the
Borrower, the Independent Manager is required to consider the interests of the
Agents, the Lenders and the Hedge Banks.

 

(aa) Except as disclosed in Schedule 4.01(aa), the representations and
warranties contained in each Existing Project Document and Existing Project Debt
Document to which the Sabine Partners and Sabine Pass are a party shall be true
and correct in all material respects, before and after giving effect to the
Borrowing and each other Transaction, on the Effective Date other than any such
representations or warranties that, by their terms, refer to a specific date, in
which case, as of such specific date.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of the Borrower under any Loan Document shall remain unpaid or any
Lender shall have a Commitment hereunder, the Borrower will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, in each case, comply shall also be construed to mean not to violate.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent or penalties may
attach, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its

 

Cheniere Credit Agreement

 

49



--------------------------------------------------------------------------------

property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which reserves required by GAAP are being maintained, unless and until
any Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors; provided, further, solely in the case of Sabine
Pass, if Sabine Pass shall have the right to “Contest” (as defined in the Sabine
Pass Credit Agreement) any such tax, assessment, charge or claim pursuant to the
Sabine Pass Credit Agreement, Sabine Pass shall not be required to pay or
discharge any such tax, assessment, charge or claim if it is “Contesting” (as
defined in the Sabine Pass Credit Agreement) such tax, assessment, charge or
claim and Sabine Pass shall promptly pay any valid, final judgment rendered upon
the conclusion of the relevant Contest, if any, enforcing any such tax,
assessment, charge or claim and cause it to be satisfied of record.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including, without limitation, business interruption
insurance) with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates, including, without limitation,
all insurances required to be maintained by the Sabine Pass Credit Agreement.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, in full force and effect
(i) its legal existence and structure and good standing under the laws of the
jurisdiction of its organization, and (ii) as necessary in the normal conduct of
its business and as necessary for the Development of the Projects, all rights
(charter and statutory), permits, licenses, approvals, privileges and franchises
necessary for the Development of the Projects.

 

(f) Visitation Rights. At any reasonable time and from time to time, except
during the continuation of an Event of Default, during normal business hours
following reasonable notice, permit any of the Agents or any of the Lenders, or
any agents or

 

Cheniere Credit Agreement

 

50



--------------------------------------------------------------------------------

representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and in the case of Sabine Pass, to the extent
required, upon reasonable notice to the Sabine Pass EPC Contractor visit the
properties of, the Borrower and any Subsidiaries of the Borrower, and to discuss
the affairs, finances and accounts of the Borrower and any of the Borrower’s
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and accounts of the Borrower and each such Subsidiary in
accordance with generally accepted accounting practices in effect from time to
time.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

(i) Transactions with Affiliates. (i) Conduct, and cause each of its
Subsidiaries (other than Sabine Pass) to conduct, all transactions otherwise
permitted under the Loan Documents with any of their Affiliates on terms that
are no less favorable to the Borrower or such Subsidiary than it would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate, it being
understood and agreed that the following enumerated transactions namely the
transactions contemplated by (A) the Tax Sharing Agreement, (B) the Management
Services Agreement, dated as of February 25, 2005, between the Sabine General
Partner and Sabine Pass and the payment of invoices received by the Sabine
General Partner from its Affiliates in amounts not to exceed the amounts it
receives under said Management Services Agreement, (C) the Project Documents and
the Project Debt Documents, as in effect as of the date hereof, to which any
Project Parent is a party, as may be amended in accordance with this Agreement,
(D) the Crest Settlement Documents and the Crest Cheniere Indemnity, and (E) the
Transactions are permitted hereunder and such specific approval shall not be
construed to indicate that such transactions would not otherwise meet the
arm’s-length requirement described above; and (ii) cause Sabine Pass not to
directly or indirectly enter into any transaction that is otherwise permitted
under the Sabine Pass Credit Agreement with or for the benefit of a Sabine Pass
Affiliate (including guarantees and assumptions of obligations of a Sabine Pass
Affiliate) except (A) to the extent required by applicable Government Rule (as
defined in the Sabine Pass Credit Agreement), (B) the transactions listed on
Appendix D to the Sabine Pass Credit Agreement, (C) upon terms no less favorable
to Sabine Pass than would be obtained in a comparable arm’s-length transaction
with a Person that is not a Sabine Pass Affiliate or (D) for any processing
agreement with a Sabine Pass Affiliate of Sabine Pass for the uncommitted
capacity of the Sabine Pass Project or any expansion thereof, provided that the
terms of such agreement provide for the recovery of at least the incremental
“Operation and Maintenance Expenses” (as defined in the Sabine Pass Credit
Agreement) associated with operations pursuant to such agreement and such
agreement complies with the second sentence of Section 8.21(c) of the Sabine
Pass Credit Agreement (it being understood that the specification of
transactions or agreements in subclauses (A), (B) and (D) of this clause
(ii) shall not be construed to indicate that such transactions or agreements
would not otherwise meet the

 

Cheniere Credit Agreement

 

51



--------------------------------------------------------------------------------

requirements of subclause (C) of this clause (ii)); provided, that prior to
Sabine Pass’s entering into any agreement with a Sabine Pass Affiliate, the
Borrower shall deliver to the Administrative Agent certified copies of all
certificates required to be delivered by Sabine Pass pursuant to Section 8.24 of
the Sabine Pass Credit Agreement.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of a
Default, or (y) the acquisition of any property (including, without limitation,
Equity Interests in any Person) by the Borrower, and such property, in the
judgment of the Collateral Agent, shall not already be subject to a perfected
first priority security interest in favor of the Collateral Agent for the
benefit of the Secured Parties subject to Liens permitted by this Agreement,
then in each case at the Borrower’s expense:

 

(i) within 10 days after (A) such request, furnish to the Collateral Agent a
description of the real and personal properties of the Borrower in detail
reasonably satisfactory to the Collateral Agent and (B) such formation or
acquisition, furnish to the Collateral Agent a description of the real and
personal properties of the Borrower or the real and personal properties so
acquired, in each case in detail reasonably satisfactory to the Collateral
Agent;

 

(ii) within 15 days after such request or acquisition of property by the
Borrower, duly execute and deliver, and cause the Borrower to duly execute and
deliver, to the Collateral Agent such additional Collateral Documents and
Collateral Document supplements and other security agreements in form and
substance reasonably satisfactory to the Collateral Agent and its counsel
securing payment of all the Obligations of the Borrower under the Loan Documents
and constituting Liens on all such properties;

 

(iii) within 30 days after such request, formation or acquisition, take whatever
action (including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary in the reasonable
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to additional Collateral
Documents and Collateral Document supplements and other security agreements
delivered pursuant to this Section 5.01(j), enforceable against all third
parties in accordance with their terms; and

 

(iv) at any time and from time to time, promptly execute and deliver, and cause
the Pledgor to execute and deliver, any and all further instruments and
documents and take, and cause the Pledgor to take, all such other action as the
Collateral Agent may reasonably deem necessary or desirable in obtaining the
full benefits of, or in perfecting and preserving the Liens of, any Collateral
Documents, supplements thereto or documents that are intended to be Collateral
Documents.

 

Cheniere Credit Agreement

 

52



--------------------------------------------------------------------------------

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
through the Administrative Agent, correct any material mutual mistake that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and

 

(ii) Promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject the Borrower’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which the Borrower or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

(l) Reserve Accounts and Payments. (i) Maintain at all times each of the Debt
Service Reserve Account, the Capital Contribution Reserve Account and the
Retained Excess Cash Flow Collateral Account as required by the Security
Agreement, (ii) cause Sabine Pass and each Project Parent, to the maximum extent
not prohibited under any Project Document or Project Debt Document to which it
is a party, promptly to make distributions or dividends to the Borrower of all
cash and Cash Equivalents other than cash or Cash Equivalents received, directly
or indirectly, from the Borrower or make Investments in any Project Party
permitted by this Agreement or to be used to pay operating expenses of the
Project Parents not to exceed $100,000 in the aggregate in any one Fiscal Year
for all Project Parents or to pay invoices received by the Sabine General
Partner from its Affiliates in amounts not to exceed the amounts it receives
under the Management Services Agreement dated as of February 25, 2005 between
the Sabine General Partner and Sabine Pass, (iii) cause each Subsidiary of the
Borrower to pay immediately to the Borrower, as a dividend or distribution, all
cash, assets and other amounts received by it (either directly or indirectly
through another Subsidiary that is the parent of such Subsidiary), including,
without limitation, (A) all dividends and distributions received, directly or
indirectly, from any Project Party, (B) all amounts received upon the sale,
transfer or other disposition of any assets, and (C) all amounts received under
the Crest Cheniere Indemnity, but excluding amounts received, directly or
indirectly, from the Borrower to make Investments in any Project Party permitted
by this Agreement or to pay operating costs and expenses permitted by this
Agreement (including clause (ii) above), (iv) cause all distributions,
dividends, Restricted Payments

 

Cheniere Credit Agreement

 

53



--------------------------------------------------------------------------------

and all cash, assets and other amounts received by, or payable to, the Borrower,
whatsoever, other than Net Cash Proceeds permitted by this Agreement to make
Investments in any Project Party or to pay operating costs and expenses, to be
deposited in the Debt Service Reserve Account, (v) maintain at all times an
amount equal to at least the Debt Service Reserve Required Amount in the Debt
Service Reserve Account and an amount equal to at least the Capital Contribution
Reserve Required Amount in the Capital Contribution Reserve Account, and
(vi) only create or establish depositary, securities or other accounts only to
the extent permitted by, and as required by, the Security Agreement other than
accounts with balances not in excess of $100,000 in the aggregate (the
“Operating Expense Account”).

 

(m) Interest Rate Hedging. Enter into no later than 30 days after the Effective
Date, and maintain at all times thereafter, interest rate Hedge Agreements, such
that at least 50% of all Debt of the Borrower (other than in respect of Hedge
Agreements) shall be subject to a fixed interest rate protection reasonably
satisfactory to the Administrative Agent for a period of no less than 5 years.

 

(n) Performance of Material Contracts. Cause each Project Parent and Sabine Pass
to perform and observe all the terms and provisions of each Material Contract
and, with respect to the Sabine Pass Project, each Project Document and each
Project Debt Document to be performed or observed by it, maintain each such
Material Contract and each such Project Document in full force and effect
through its stated term, enforce each such Material Contract and each such
Project Document in accordance with its terms, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect or result in a Project Debt
Default with respect to the Sabine Pass Project.

 

(o) Ratings. Maintain ratings of the Facility by S&P.

 

(p) Maintenance of Separate Existence. Do all things necessary to maintain its
entity existence separate and apart from Cheniere and all other Affiliates of
Cheniere, including, without limitation:

 

(i) maintaining at least one Independent Manager;

 

(ii) having stationery and other business forms separate from those of Cheniere
and its Affiliates;

 

(iii) being at all times adequately capitalized in light of its contemplated
business; provided, that the foregoing shall not require its members to make
additional contributions in order to comply with the foregoing;

 

(iv) at all times paying for its own operating expenses and liabilities from its
own funds;

 

(v) maintaining its assets, funds and transactions separately from those of
Cheniere and its Affiliates, reflecting such assets and transactions in
financial statements separate and distinct from those of Cheniere and its
Affiliates, and evidencing such assets and transactions by appropriate entries
in books and records separate and distinct from those of Cheniere and its
Affiliates;

 

Cheniere Credit Agreement

 

54



--------------------------------------------------------------------------------

(vi) holding itself out to the public under the Borrower’s own name as a legal
entity separate and distinct from Cheniere and its Affiliates;

 

(vii) complying with all organizational formalities necessary to maintain its
separate existence and take such other actions as are necessary or appropriate
to authorize all of the Borrower’s actions required by law to be authorized by
its Board of Directors;

 

(viii) not engaging in any transaction with Cheniere or any of its Affiliates,
except as permitted by this Agreement;

 

(ix) not maintaining any joint account with Cheniere or any of its Affiliates
or, except as otherwise provided by the Crest Settlement Documents, becoming
liable as a guarantor or otherwise with respect to any Debt or contractual
obligation of Cheniere or any of its Affiliates (other than Subsidiaries of the
Borrower);

 

(x) not directing or participating in the management of Cheniere or any of its
Affiliates (other than Subsidiaries of the Borrower);

 

(xi) except as otherwise provided by the Crest Settlement Documents and the
Crest Cheniere Indemnity, not making any payment or distribution of assets with
respect to any obligation of Cheniere or any of its Affiliates (other than
Subsidiaries of the Borrower) or granting a Lien on any of its assets to secure
any obligation of Cheniere or any of its Affiliates;

 

(xii) not making loans or advances or otherwise extending credit to Cheniere or
any of its Affiliates (other than Subsidiaries of the Borrower);

 

(xiii) except as otherwise provided by the Crest Settlement Documents and the
Crest Cheniere Indemnity, not holding itself out as having agreed to pay, or as
being liable (primarily or secondarily) for, any obligations of Cheniere or any
of its Affiliates (other than Subsidiaries of the Borrower); and

 

(xiv) taking and continuing to take all actions described in the assumptions as
to facts set forth in, and forming the basis of, the opinion of Andrews Kurth
LLP with respect to non-substantive consolidation delivered pursuant to
Section 3.01(a)(xiv).

 

(q) LLC Agreement. Ensure that the LLC Agreement provides that: (i) the consent
of the Independent Manager is required to (A) file, consent to the filing of, or
join in any filing of, a bankruptcy or insolvency petition, or otherwise
institute insolvency proceedings, (B) dissolve, liquidate, consolidate, merge,
or sell all or substantially all of the assets of the Borrower; (C) engage in
any other business activity, and (D) amend the LLC Agreement; (ii) the Borrower
will not be dissolved and its affairs will not be wound

 

Cheniere Credit Agreement

 

55



--------------------------------------------------------------------------------

up solely upon the withdrawal or termination of a member (other than the last
remaining member); (iii) if the Borrower is dissolved, the Borrower’s assets
will not be liquidated without the consent of 100% of the Lenders and that the
Secured Parties shall be entitled to continue to exercise and pursue all of
their rights and remedies under the Loan Documents and retain the Collateral
until the Obligations have been paid in full or otherwise completely discharged;
and (iv) in making any decisions for the Borrower, the Independent Manager is
required to consider the interests of the Agents, the Lenders and the Hedge
Banks.

 

Provided, however, notwithstanding the provisions of this Section 5.01, if the
compliance or performance of any provision of this Section 5.01 by any Project
Party is inconsistent in any material respect with the express requirements of
any Project Debt Document to which such Project Party is a party, then such
Project Party shall comply with the applicable requirements of the Project Debt
Document to which it is a party to the extent of such material inconsistency and
the failure to comply and perform any of the foregoing provisions of this
Section 5.01 shall not constitute a Default solely for purposes of Sections
6.01(c) or (d).

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of the Borrower under any Loan Document shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (including Sabine Pass) to create, incur, assume or suffer to
exist, any Lien on or with respect to any of its properties of any character
(including, without limitation, accounts) whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:

 

(i) Liens created under the Loan Documents;

 

(ii) (A) Liens on the assets of Sabine Pass created under the Project Debt
Documents or permitted to be incurred or exist under the Project Debt Documents
and (B) Liens on the Equity Interests in the Project Parties pledged by the
Project Parents pursuant to the Project Debt Documents;

 

(iii) except for Sabine Pass, (A) any interest or title of a lessor or sublessor
under any lease of real property, including precautionary or protective
financing statements in respect thereof, in respective of offices, and
(B) customary contractual and statutory rights of setoff relating to the
establishment and maintenance of depositary relations with banks in connection
with bank accounts authorized to be maintained under the terms of this
Agreement, (C) Liens for Taxes that are not yet due or that are being contested
in good faith in accordance with this Agreement; and

 

Cheniere Credit Agreement

 

56



--------------------------------------------------------------------------------

(iv) the rights and interests of Crest under the Security Agreement and the
Pledge Agreement.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) Debt under the Loan Documents;

 

(ii) (A) Existing Project Debt of Sabine Pass and Debt to be incurred pursuant
to the Existing Project Debt Documents of Sabine Pass, and (B) to extent that
the pledge by the Project Parents of their Equity Interests in the Project
Parties pursuant to the Existing Project Debt Documents as in effect on the date
hereof constitutes Debt, such pledges;

 

(iii) Additional Debt of Sabine Pass incurred to finance the Development of the
Sabine Pass Project; provided, that no Default has occurred and is continuing,
or would result therefrom, and each of the following conditions shall have been
satisfied;

 

(A) at the time of the execution of the Project Debt Documents pursuant to which
such Debt is to be incurred, Sabine Pass shall have entered into one or more
Sabine Pass Qualified Contracts;

 

(B) at the time of the execution of the Project Debt Documents pursuant to which
such Debt is to be incurred, one or more Sabine Pass EPC Contracts is in place,
which, together with any amendments, modifications and change orders with
respect thereto, and any incidental work, materials and/or deliverables to be
provided or performed by other Persons, is sufficient to bring the Sabine Pass
Project (including after giving effect to any additions, expansions,
improvements and other expenditures to be financed with such Debt) to an
operational state or to substantial completion and to commence fulfillment of
obligations in respect of the Chevron TUA, the Total TUA and each Sabine Pass
Qualified Contract;

 

(C) at the time of the execution of the Project Debt Documents pursuant to which
such Debt is to be incurred, Sabine Pass and/or one or more Sabine Pass EPC
Contractors (or other contractors working in conjunction with the Sabine Pass
EPC Contractors) on behalf of Sabine Pass, collectively, have obtained all
material approvals and Governmental Authorizations (including, without
limitation, FERC and pursuant to the NGA) necessary and sufficient to commence
construction or, if the Sabine Pass Project is then at such stage of
Development, to continue construction or to commence operations;

 

(D) at the time of the execution of the Project Debt Documents pursuant to which
such Debt is to be incurred, the aggregate amount of such Debt (or the
commitments therefor), together with the Net Cash

 

Cheniere Credit Agreement

 

57



--------------------------------------------------------------------------------

Proceeds of any capital contribution that the Borrower has received, which shall
have been deposited into the Capital Contribution Reserve Account, for
Investments made or to be made in Sabine Pass in connection with such
Development, are sufficient to satisfy all Obligations reasonably estimated to
be incurred in connection with such Development, including, without limitation,
as may be required in order to ensure that the conditions set forth in subclause
(B) above will be satisfied;

 

(E) such Debt, and the terms and conditions of the Project Debt Documents for
the Sabine Pass Project to be entered into in connection therewith, (1) at the
time of the execution of the Project Debt Documents pursuant to which such Debt
is to be incurred, are otherwise permitted by the Project Documents and the
Project Debt Documents of the Sabine Pass Project and the Sabine Pass Existing
TUAs, (2) at all times, shall be non-recourse to the Project Parents (other than
the Equity Interests in Sabine Pass directly owned by the Sabine Partners and
their obligations under the agreements pursuant to which such Equity Interests
are pledged) and the Borrower, (3) at all times, shall have a maturity no
earlier than June 30, 2015, and (4) at all times, with respect to any
restrictions or conditions on the ability of Sabine Pass to make Restricted
Payments, or similar payments, to the Sabine Partners or the Borrower, shall
(x) to the extent containing any financial ratio condition to make dividends,
distributions or other payments to the Project Parents or the Borrower, limit
such financial condition to a minimum Debt Service Coverage Ratio (as defined in
the Sabine Pass Credit Agreement) not exceed a ratio of 1.25:1.00 or lower, and
(y) otherwise, contain restrictions or conditions that are not materially more
restrictive than the corresponding restrictions and conditions set forth in the
Sabine Pass Credit Agreement, as in effect on the date hereof;

 

(F) at the time of the execution of the Project Debt Documents pursuant to which
such Debt is to be incurred, after giving pro forma effect to the incurrence of
such Debt and the terms and conditions thereof, the terms and conditions of such
Sabine Pass Qualified Contracts and the projected results of operations of the
Sabine Pass Project, as so expanded, in each case, as set forth in pro forma
Forecasts, updated Project Financial Information and Sabine Pass Debt Incurrence
Projections delivered to the Administrative Agent, (1) the projected pro forma
Borrower Contracted Cash Flow Available For Debt Service in any Fiscal Year
during the period commencing with the later of (x) the current Fiscal Year and
(y) the first Fiscal Year in which there are four Qualified Fiscal Quarters
through the Fiscal Year ended 2014 shall not be less than $75,000,000, (2) the
gross revenue attributable to the Sabine Pass Existing TUAs shall not be less
than $190,000,000 in any Fiscal Year in which there are four Qualified Fiscal
Quarters, and (3) the pro forma projected Sabine Pass Contracted Debt Service
Coverage Ratio in any Fiscal Year during the period commencing with the later of
(x) the current Fiscal Year and (y) the first Fiscal Year in which there are
four Qualified Fiscal Quarters through the Fiscal Year ended 2014 shall not be
less than 1.50:1.00; and

 

Cheniere Credit Agreement

 

58



--------------------------------------------------------------------------------

(G) at the time of the execution of the Project Debt Documents pursuant to which
such Debt is to be incurred, the Administrative Agent shall have received
certification from the Borrower, signed on its behalf by a Responsible Officer
of the Borrower, (1) that each of the conditions required to be satisfied in
order to incur such Debt in accordance with this Section 5.02(b)(iii) have been
satisfied, and (2) setting forth the calculations, in reasonable detail, of the
Borrower Contracted Cash Flow Available For Debt Service and the Sabine Pass
Contracted Debt Service Coverage Ratios required pursuant to subclause (F);

 

(iv) Debt extending the maturity of, or refunding or refinancing, in whole or in
part, but not increasing the principal amount of, any Existing Project Debt or
any Project Debt incurred in accordance with Section 5.02(b)(iii); provided,
that (A) the terms of any such Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are otherwise permitted by the
Loan Documents and shall be non-recourse to any Project Parent (other than the
Equity Interests of the Project Party owned by the Project Parent and their
obligations under the agreements pursuant to which such Equity Interests are
pledged) and the Borrower and shall otherwise comply with the requirements of
Section 5.02(b)(iii)(E) and (F), including delivery of pro forma Forecasts,
updated Project Financial Information and Sabine Pass Debt Incurrence
Projections delivered to the Administrative Agent with respect to any such
extension, refunding or refinancing or increase giving pro forma effect to such
extension, refunding or refinancing;

 

(v) Debt of Sabine Pass permitted to be incurred under any Project Debt Document
to which it is a party; and

 

(vi) Debt of the Borrower in respect of Hedge Agreements required to be
maintained pursuant to Section 5.01(m) and Hedge Agreements designed to hedge
against fluctuations in interest rates consistent with prudent business practice
covering a notional amount not to exceed the aggregate principal amount of the
Advances and not for speculative purposes.

 

(c) Change in Nature of Business. Engage in any business or activity (i) except
for Sabine Pass, other than holding the Equity Interests of its Subsidiaries and
the transactions contemplated by the Loan Documents, in the case of the
Borrower, and the Project Documents and the Project Debt Documents, in the case
of the Project Parents, and (ii) for Sabine Pass, other than the Development of
the Sabine Pass Project and the expansion thereof and any activities incidental
thereto.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so; provided, that the
Sabine Partners may merge with and into each other so long as (i) such merger is

 

Cheniere Credit Agreement

 

59



--------------------------------------------------------------------------------

permitted under the Project Documents and the Project Debt Documents, in each
case, to which any Borrower Party is a Party, and (ii) if the Sabine General
Partner is a party to such merger, the Sabine General Partner shall be the
surviving entity.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire, or permit any of its Subsidiaries to grant any option or other right to
purchase, lease or otherwise acquire, any assets, except sales, transfers or
other dispositions of assets by any Project Party permitted by the Project Debt
Documents.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) (A) Investments by the Borrower in the Project Parents, and (B) Investments
by the Project Parents in the Project Parties;

 

(ii) Investments in Hedge Agreements permitted under Section 5.02(b)(vi);

 

(iii) Investments consisting of Cash Equivalents with respect to any amounts
held in the Debt Service Reserve Account, the Capital Contribution Reserve
Account and the Retained Excess Cash Flow Collateral Account; and

 

(iv) Investments made by Sabine Pass permitted under any Project Debt Document
or Project Document for the Sabine Pass Project to which it is a party;

 

Provided, that, notwithstanding anything to the contrary, neither the Borrower
nor any of its Subsidiaries (other than Sabine Pass) may create or acquire any
additional Subsidiaries or Equity Interests of any Person other than a Person in
which it holds Equity Interests as of the date of this Agreement.

 

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower (any of the foregoing, “Restricted
Payments”), except that:

 

(i) the Borrower may declare and pay dividends and distributions to the Pledgor
on the Effective Date so long as the aggregate amount thereof does not exceed
the Maximum Distribution Amount; and

 

Cheniere Credit Agreement

 

60



--------------------------------------------------------------------------------

(ii) so long as no Default under Section 6.01(f) has occurred and is continuing,
the Borrower or any Subsidiary may declare and pay dividends and distributions
to the extent necessary to perform its obligations under any Tax Sharing
Agreement to which it is a party;

 

(iii) any Subsidiary of the Borrower may declare and pay cash dividends and
distributions to the Borrower or any Project Parent; and

 

(iv) Sabine Pass may make payments to the Sabine General Partner pursuant to the
Management Services Agreement described in Section 5.01(i).

 

(h) Amendments of Certain Documents. (i) Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation, bylaws, partnership
agreement, limited liability company or operating agreement or other
constitutive documents, including the Sabine Pass Partnership Agreement and the
Freeport Partnership Agreement if such amendment (A) could reasonably expected
to have a Material Adverse Effect, (B) could reasonably be expected to result in
diminished Borrower Contracted Cash Flow Available for Debt Service resulting
from 1.7 Bcf/d contracted under the Total and Chevron TUAs as of the date
hereof, unless a Responsible Officer of the Borrower shall certify such
diminution will not be material and that the Board of Directors and the
Independent Manager of the Borrower have determined that such amendment is in
the best interests of the applicable Project Parties and the applicable Project,
and (C) could result in creditors of Cheniere and its Affiliates (other than the
Borrower and its Subsidiaries) consolidating the Borrower or any of the assets
of the Borrower and its Subsidiaries with Cheniere or any of its Affiliates
(other than the Borrower and its Subsidiaries) or the assets of Cheniere or any
of its Affiliates (other than the Borrower and its Subsidiaries), (ii) except in
connection with the incurrence of additional Debt in accordance with the terms
and conditions of Sections 5.02(b)(iii)or (iv) (in such case, solely to the
extent necessary to permit such additional Debt) permit Sabine Pass to amend the
Sabine Pass Credit Agreement or any other Project Debt Document to which Sabine
Pass is a party if such amendment could reasonably be expected to result in
diminished Borrower Contracted Cash Flow Available for Debt Service resulting
from 1.7 Bcf/d contracted under the Total and Chevron TUAs as of the date hereof
unless a Responsible Officer of the Borrower shall certify such diminution will
not be material and that the Board of Directors and the Independent Manager of
the Borrower have determined that such amendment is in the best interests of the
applicable Project Parties and the applicable Project and that, in their good
faith belief, such amendment could not reasonably be expect to result in a
Material Adverse Effect, (iii) terminate the financing commitments under the
Sabine Pass Credit Facility unless alternate debt or equity financing proceeds
have been received or debt financing commitments subject to conditions that are
no more conditional in any material respect than the conditions to funding under
the Sabine Pass Credit Agreement.

 

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

 

Cheniere Credit Agreement

 

61



--------------------------------------------------------------------------------

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Advances in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or redemptions of Project Debt,
and (iii) any prepayments or redemptions of Project Debt in connection with
(A) a refunding or refinancing of such Project Debt permitted by
Section 5.02(b)(iv) or (B) creation of additional Debt permitted by
Section 5.02(b)(iii).

 

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) agreements in favor of the Secured Parties or
(ii) prohibitions or conditions under any Project Debt Documents applicable
solely to the assets of the Project Parties and the Project Parents.

 

(l) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or make Investments in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) the Existing Project Debt Documents, and
(iii) any other Project Debt Documents so long as the terms thereof are not more
restrictive in any material respect than the provisions of the Existing Project
Debt Documents.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of the Borrower under any Loan Document shall remain unpaid, or any
Lender shall have a Commitment hereunder, the Borrower will furnish to the
Agents and the Lenders:

 

(a) Default Notice. As soon as possible and in any event within two days after
the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of a Responsible Officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 120 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case,
(i) accompanied by an opinion as to such audit report of UHY/Mann, Frankfort,
Stein and Lipp CPAs LLC or other independent public accountants of recognized
standing reasonably acceptable to the Administrative Agent, and (ii) certifying
that such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower as at the end of,

 

Cheniere Credit Agreement

 

62



--------------------------------------------------------------------------------

and for , such fiscal year in accordance with GAAP or otherwise certifying such
financial statements in a manner to which the Required Lenders have not
objected, together with (A) a certificate of such accounting firm to the Lenders
stating that in the course of the regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that a Default has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (B) a schedule in form and substance
reasonably satisfactory to the Administrative Agent of the computations used by
a Responsible Officer of the Borrower in determining, as of the end of such
Fiscal Year, compliance with the covenant contained in Section 5.04; provided,
that, in the event of any change in generally accepted accounting principles
used in the preparation of such financial statements, the Borrower shall also
provide a reconciliation of such financial statements to GAAP, and (C) a
certificate of a Responsible Officer of the Borrower stating that to his
knowledge after due inquiry no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 60 days
after the end of each of the first three quarters of each Fiscal Year,
a Consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such quarter and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth, in each case, in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by a Responsible Officer of the Borrower as having been prepared in
accordance with GAAP, together with (i) a certificate of said officer stating
that to his knowledge after due inquiry no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, and (ii) a schedule in form and substance reasonably
satisfactory to the Administrative Agent of the computations used by the
Borrower in determining compliance with the covenant contained in Section 5.04;
provided, that, in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a reconciliation of such financial statements to GAAP.

 

(d) Forecasts. As soon as available and in any event within 60 days after the
end of each fiscal quarter, Forecasts prepared by management of the Borrower, in
form reasonably satisfactory to the Administrative Agent, together, if the
applicable Measurement Period includes fiscal quarters that are as set forth in
Forecasts, with a schedule in form and substance reasonably satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenant contained in Section 5.04.

 

Cheniere Credit Agreement

 

63



--------------------------------------------------------------------------------

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Borrower Party of the type described in Section 4.01(g).

 

(f) Project Information. Promptly (i) after the furnishing thereof, copies of
all Project Financial Information and any other information of the type
contemplated by Section 8.25 of the Sabine Pass Credit Agreement, (ii) after any
increases in aggregate amount of the Capital Contribution Requirements in excess
of $5,000,000 from that estimated as of the date hereof and thereafter, as
estimated at any later date, notice thereof.

 

(g) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Project Party under or pursuant to
any Material Contract, Project Document or Project Debt Document as the
Administrative Agent may reasonably request.

 

(h) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Borrower Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of a Responsible
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Borrower Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

 

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Borrower Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

 

(iii) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Borrower Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Borrower Party or any ERISA Affiliate in connection with any
event described in clause (A) or (B).

 

(iv) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the United States Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series), if
any, with respect to each Plan.

 

Cheniere Credit Agreement

 

64



--------------------------------------------------------------------------------

(i) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Borrower Party with any Environmental Law or Environmental Permit that could
reasonably be expected to (i) have a Material Adverse Effect or (ii) result in a
Project Debt Default with respect to the Sabine Pass Project.

 

(j) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for the Borrower and Sabine Pass and
containing such additional information as any Agent, or any Lender through the
Administrative Agent, may reasonably specify.

 

(k) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Project Party as any Agent, or any Lender through the Administrative Agent,
may from time to time reasonably request and, in the case of Freeport, to the
extent Available.

 

SECTION 5.04. Financial Covenant. So long as any Advance or any other Obligation
of the Borrower under any Loan Document shall remain unpaid, or any Lender shall
have a Commitment hereunder, the Borrower will maintain during each Measurement
Period, Borrower Contracted Cash Flow Available for Debt Service of not less
than $75,000,000.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay principal of any Advance when the same
shall become due and payable or (ii) the Borrower shall fail to pay interest on
any Advance, or, after receipt of any demand, invoice, request or other notice
therefore, make any other payment under any Loan Document, in each case under
this clause (ii) within three Business Days after the same shall become due and
payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; provided, that if such
representation or warranty relates to any representations or warranty under the
Project Documents or the Project Debt Documents, such misrepresentation or such
false statement shall not constitute an Event of Default if such condition or
circumstance is (i) subject to cure, as determined by the Required Lenders in
their reasonable judgment and (ii) in such case, remedied within 30 days after
the earlier of (A) written notice of such default from the Administrative Agent
or (B) any Borrower Party’s knowledge of such default (which shall be deemed to
exist upon receipt of any notice by such party by the agent under the Sabine
Pass Credit Agreement); or

 

Cheniere Credit Agreement

 

65



--------------------------------------------------------------------------------

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.11, 5.01(e), (i), (j), (l) or (p), or (m),
5.02, 5.03(a), or 5.04 or Section 4 or 5 of the Security Agreement, or (ii) the
Pledgor shall fail to perform or observe any term, covenant or agreement
contained in the Pledge Agreement; or

 

(d) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) any officer of the Borrower becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by any Agent
or any Lender; provided, that if such failure consists of the default by Sabine
Pass to perform its covenants and agreements under its Project Debt Documents
and such default is a “Default” under Section 9.01(e) of the Sabine Pass Credit
Agreement that is not capable of remedy within such 30-day period, then if the
cure period for such Event of Default under Section 9.01(e) of the Sabine Pass
Credit Agreement is extended, such 30-day period shall be extended to a total
period of 60 days (or, if less, the extended period under the Sabine Pass Credit
Agreement) so long as (i) such Default is subject to cure by Sabine Pass,
(ii) Sabine Pass is diligently and continuously proceeding to cure such Default
and (iii) such additional cure period could not reasonably be expected to
(A) result in a Material Adverse Effect, (B) materially and adversely affect the
Borrower’s rights, duties, obligations or liabilities under the Chevron TUA or
the Total TUA; or

 

(e) (i) the Borrower or any of the Borrower’s Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Borrower Party that is outstanding in a principal amount (or,
in the case of any Hedge Agreement, an Agreement Value) of at least $10,000,000
either individually or in the aggregate for all such Borrower Parties (but
excluding Debt outstanding hereunder), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such Debt shall be declared to be due and
payable or required to be prepaid or redeemed purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt in full shall be required to be
made, in each case prior to the stated maturity thereof other than in the case
of secured Debt of Sabine Pass permitted under the Sabine Pass Credit Agreement
that is required to be prepaid as a result of any tax refunds or any sale,
transfer or any other disposition of the assets securing such Debt so long as
such sale, transfer or other disposition and such prepayment are permitted under
the Sabine Pass Credit Agreement; or (iii) a Crest Default Remedy Instruction
shall have been given; or

 

(f) (i) the Borrower or any of the Borrower’s Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any

 

Cheniere Credit Agreement

 

66



--------------------------------------------------------------------------------

proceeding shall be instituted by or against any Borrower Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 30 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or
(ii) any Borrower Party or any of its Affiliates shall take any corporate action
to authorize any of the actions set forth above in this subsection (f); or

 

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $10,000,000 shall be rendered against the Borrower
or any of the Borrower’s Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g)(ii)
if and for so long as (A) the amount of such judgment or order is covered by a
valid and binding policy of insurance in favor of such Borrower Party from an
insurer that is rated at least “A” by A.M. Best Company, which policy covers
full payment thereof and (B) such insurer has been notified, and has not
disputed the claim made for payment, of the amount of such judgment or order; or

 

(h) any non-monetary judgment or order shall be rendered against the Borrower or
any of the Borrower’s Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(i) any material provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on
or enforceable against any Loan Party party to it, or any such Loan Party shall
so state in writing; or

 

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby subject
to Liens permitted by this Agreement; or

 

(k) (i) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an

 

Cheniere Credit Agreement

 

67



--------------------------------------------------------------------------------

ERISA Event shall have occurred and then exist (or the liability of the Borrower
Parties and the ERISA Affiliates related to such ERISA Event) exceeds
$10,000,000, (ii) any Borrower Party or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan in an amount that, when aggregated with all
other amounts required to be paid to Multiemployer Plans by the Borrower Parties
and the ERISA Affiliates as Withdrawal Liability (determined as of the date of
such notification), exceeds $10,000,000, or (iii) any Borrower Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Borrower Parties and the
ERISA Affiliates to all Multiemployer Plans that are then in reorganization or
being terminated have been or will be increased over the amounts contributed to
such Multiemployer Plans for the plan years of such Multiemployer Plans
immediately preceding the plan year in which such reorganization or termination
occurs by an amount exceeding $10,000,000; or

 

(l) any Secured Party, solely by virtue of the execution, delivery and
performance of, or its consummation of the transactions contemplated by the Loan
Documents shall be or become (i) a “gas utility company”, a “public-utility
company” or either a “subsidiary company” an “affiliate” of a “registered
holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended, (ii) subject to regulations under in the Public
Utility Holding Company Act of 1935, as amended, except pursuant to
Section 9(a)(2) thereof, (iii) a “natural-gas company” as such term is defined
in the NGA, (iv) subject to regulation pursuant to the NGA or subject to
regulation under the laws of the State of Louisiana or the State of Texas with
respect to rates or subject to material financial and organizational regulation
under such law, or (v) subject to regulation under the law of the State of
Louisiana or the State of Texas as a “public utility”, a “gas utility”, a
“public service corporation” or other similar term with respect to rates or
material financial matters; or

 

(m) any of this Agreement, any Collateral Documents or any material provision of
any of the foregoing shall at any time for any reason cease to be in full force
and effect, be declared null and void or voidable (and the same is not forthwith
effectively rectified or replaced by the Borrower upon becoming aware thereof)
or shall be repudiated, or the validity or enforceability thereof shall at any
time be contested by the Borrower or any Subsidiary of the Borrower or the
Borrower or any Subsidiary of the Borrower shall deny that it has any or any
further Obligation thereunder, or at any time it shall be unlawful or impossible
for them to perform any of their respective Obligations under the Loan
Documents.

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due

 

Cheniere Credit Agreement

 

68



--------------------------------------------------------------------------------

and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that, in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (x) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically be terminated and (y) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Authorization and Action. (a) Each Lender (in its capacities as a
Lender, and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Obligations of
the Loan Parties under the Loan Documents), no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders, all Hedge Banks and all holders
of Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law.

 

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender,
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes the Collateral Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any Supplemental Collateral Agents
appointed by the Collateral Agent pursuant to Section 7.01(c) for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VII (including, without limitation, Section 7.05) as
though the Collateral Agent (and any such Supplemental Collateral Agents) were
an “Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts

 

Cheniere Credit Agreement

 

69



--------------------------------------------------------------------------------

concerning all matters pertaining to such duties. The Collateral Agent may also
from time to time, when the Collateral Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Supplemental Collateral
Agent”) with respect to all or any part of the Collateral; provided, however,
that no such Supplemental Collateral Agent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent. Should any instrument in writing
from the Borrower or any other Loan Party reasonably be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent to more fully
or certainly vest in and confirm to such Supplemental Collateral Agent such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Collateral Agent. If any Supplemental Collateral
Agent, or successor thereto, shall die, become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall automatically vest in
and be exercised by the Collateral Agent until the appointment of a new
Supplemental Collateral Agent. No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Supplemental Collateral Agent
that it selects in accordance with the foregoing provisions of this
Section 7.01(c) in the absence of such Agent’s gross negligence or willful
misconduct.

 

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (c) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 7.03. CS and Affiliates. With respect to its Commitments, the Advances
made by it and any Notes issued to it, CS shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it was not an Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include CS in its respective individual capacities. CS and
its respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Borrower Party, any of its
Subsidiaries and

 

Cheniere Credit Agreement

 

70



--------------------------------------------------------------------------------

any Person that may do business with or own securities of any Borrower Party or
any such Subsidiary, all as if CS were not an Agent and without any duty to
account therefor to the Lenders. No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Borrower Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Agent under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that such Agent is not
promptly reimbursed for such costs and expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

 

(b) For purposes of this Section 7.05, each Lender’s ratable share of any amount
shall be determined, at any time, according to the sum of the aggregate
principal amount of the Advances outstanding at such time and owing to such
Lender. The failure of any Lender to reimburse any Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Agent for such other Lender’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without

 

Cheniere Credit Agreement

 

71



--------------------------------------------------------------------------------

cause by the Required Lenders; provided, however, that any removal of the
Administrative Agent will not be effective until it has also been replaced as
Collateral Agent and released from all of its obligations in respect thereof.
Upon any such resignation or removal, the Required Lenders shall have the right
to appoint a successor Agent with the consent, so long as no Event of Default
shall have occurred and be continuing, of the Borrower, such consent not to be
unreasonably withheld. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Collateral Documents, and such other instruments or notices, as may be
necessary, or as the Required Lenders may reasonably request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. If within 45 days after written notice is
given of the retiring Agent’s resignation or removal under this Section 7.06 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Agent’s resignation or
removal shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and (c) the
Required Lenders shall thereafter perform all duties of the retiring Agent under
the Loan Documents until such time, if any, as the Required Lenders appoint a
successor Agent as provided above. After any retiring Agent’s resignation or
removal hereunder as Agent shall have become effective, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed (or in the case of the Collateral Documents,
consented to) by the Borrower, the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders, do any of the
following at any time:

 

(i) waive any of the conditions specified in Section 3.01,

 

(ii) change the number of Lenders or the percentage of the aggregate unpaid
principal amount of the Advances, in each case, that shall be required for the
Lenders or any of them to take any action hereunder,

 

Cheniere Credit Agreement

 

72



--------------------------------------------------------------------------------

(iii) release all or substantially all of the Collateral in any transaction or
series of related transactions, or

 

(iv) amend this Section 8.01,

 

and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:

 

(i) increase the Commitment of a Lender without the consent of such Lender;

 

(ii) reduce the principal of, or stated rate of interest on, the Advances owed
to a Lender or any fees or other amounts stated to be payable hereunder or under
the other Loan Documents to such Lender without the consent of such Lender; or

 

(iii) postpone any date scheduled for any payment of principal of, or interest
on, the Advances pursuant to Section 2.03 or 2.05 or any date fixed for any
payment of fees hereunder in each case payable to a Lender without the consent
of such Lender;

 

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

 

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
electronic communication) and mailed, telegraphed, telecopied or delivered or
(y) as and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), in an electronic medium and delivered as set forth in
Section 8.02(b), if to any Loan Party, to the Borrower at 717 Texas, Suite 3100,
Houston, Texas 77002, Attention: Graham McArthur, Treasurer, Fax: 713-659-5459,
E-mail Address: gmcarthur@cheniere.com; if to any Initial Lender, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Collateral Agent, at
its address at Eleven Madison Avenue, New York, New York 10010-3629, Attention:
James Moran, Fax: 212-743-1878, E-mail Address: james.moran@csfb.com; and if to
the Administrative Agent, at its address at Eleven Madison Avenue, New York, New
York 10010-3629, Attention: James Moran, Fax: 212-743-1878, E-mail Address:
james.moran@csfb.com; or, as to the Borrower or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent; provided, however, that materials and information
described in Section 8.02(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent. All such notices and other communications shall,
when mailed, telegraphed, telecopied, or e-mailed, be effective when deposited
in the mails, delivered to the telegraph company, transmitted by telecopier or
sent by electronic communication, respectively, except that notices and

 

Cheniere Credit Agreement

 

73



--------------------------------------------------------------------------------

communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

 

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or the Borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

 

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

Cheniere Credit Agreement

 

74



--------------------------------------------------------------------------------

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time (i) of such Lender’s e-mail address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

(e) The parties hereto acknowledge that information which is required to be
provided by the Borrower and which is not publicly available and, in the
reasonable judgment of the Borrower, which is material with respect to Cheniere,
the Borrower or their respective subsidiaries or any of their respective
securities for purposes of United States Federal and state securities laws, may
be designated by the Borrower as “private information” which will not be made
available on any portion of the Platform which is designated for “Public
Investors” or a similar designation.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay promptly on
demand (i) all reasonable costs and expenses of each Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of, or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of counsel for each Agent with respect thereto, with respect to
advising such Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all reasonable costs and expenses of each
Agent and the Lenders in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and the Lenders with respect thereto).

 

Cheniere Credit Agreement

 

75



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facility, the actual or proposed use of the proceeds of the Advances,
the Loan Documents or any of the transactions contemplated thereby, or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors, any Indemnified Party or any other Person, whether or
not any Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against any Agent, any Lender or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facility, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.04, 2.05(b)(i) or 2.07(d), acceleration of
the maturity of the Advance pursuant to Section 6.01 or for any other reason, or
if the Borrower fails to make any payment or prepayment of an Advance for which
a notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.03, 2.04 or 6.01 or otherwise, the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

 

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower

 

Cheniere Credit Agreement

 

76



--------------------------------------------------------------------------------

contained in Sections 2.07 and 2.09 and this Section 8.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.

 

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. Each
Agent and each Lender agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Agent and each Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Agent, such Lender and their respective
Affiliates may have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender that such Initial Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
each Lender.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advance owing to it and the Note held by it); provided, however,
that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of the Facility,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower);
provided that such minimum amount shall be aggregated for two or more
simultaneous assignments by or to two or more Approved Funds or Affiliates,
(iii) each such assignment shall be to an Eligible Assignee, (iv) no such
assignments shall be permitted without the consent of the Administrative Agent
until the Administrative Agent shall have notified the Lenders that syndication
of the Facility hereunder has been completed, and (v) the parties to each such
assignment shall (A) electronically execute and

 

Cheniere Credit Agreement

 

77



--------------------------------------------------------------------------------

deliver to the Administrative Agent an Assignment and Acceptance via an
electronic loan assignment confirmation system acceptable to the Administrative
Agent (which initially shall be ClearPar, LLC) or (B) if no such system shall
then be specified by the Administrative Agent, manually execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if any) subject to such
assignment and a processing and recordation fee of $3,500.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.07, 2.09 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) Such Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Commitment,
and the outstanding balance of its Advances, without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto or the financial condition of any Loan Party
or the performance or observance by any Loan Party of any of its obligations
under any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee confirms
that it is an Eligible Assignee; (vii) such assignee appoints and authorizes
each Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to such Agent by
the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (viii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.

 

Cheniere Credit Agreement

 

78



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
under the Facility to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Agent or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, an Administrative Questionnaire completed in respect of
the assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 8.07, any applicable tax forms and together with any Note (if any)
subject to such assignment, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. In the case of any assignment by
a Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note (if any) a new Note to the order of
such Eligible Assignee in an amount equal to the Advances assigned to it under
the Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender that had a Note prior to such assignment has retained Advances hereunder
under the Facility, a new Note to the order of such assigning Lender in an
amount equal to Advances retained by it hereunder. Such new Note shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

 

(f) Each Lender may sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, the Advances
owing to it and the Note (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Borrower, the Agents
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Advances or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral.

 

Cheniere Credit Agreement

 

79



--------------------------------------------------------------------------------

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender.

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note (if any) held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledge or assignee
for such Lender as a party hereto.

 

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and any Note held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 8.07, (i) no such
pledge shall release the pledging Lender from any of its obligations under the
Loan Documents and (ii) such trustee shall not be entitled to exercise any of
the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of the
Advance that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund the Advance and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Advance,
the Granting Lender shall be obligated to make such Advance pursuant to the
terms hereof. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. Each party hereto hereby agrees that (i) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, (ii) no SPC shall be entitled to
the benefits of Sections 2.07 and 2.09 (or any other increased costs protection
provision) and (iii) the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior Debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained in this
Agreement, any SPC may (i) with notice to, but without prior consent of, the
Borrower and the

 

Cheniere Credit Agreement

 

80



--------------------------------------------------------------------------------

Administrative Agent and without paying any processing fee therefore, assign all
or any portion of its interest in the Advance to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. This
subsection (j) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advances are being funded by the SPC
at the time of such amendment.

 

(k) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any such attempted assignment without such consent shall be null and
void.

 

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier of an executed counterpart or other common electronic image
distributed by email of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement.

 

SECTION 8.09. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender, (d) to any rating agency
when required by it, provided that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Confidential
Information relating to the Loan Parties received by it from such Lender, (e) in
connection with any litigation or proceeding to which such Agent or such Lender
or any of its Affiliates may be a party or (f) in connection with the exercise
of any right or remedy under this Agreement or any other Loan Document.

 

SECTION 8.10. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

 

SECTION 8.11. Patriot Act Notice. Each Lender and each Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or such Agent, as applicable, to identify such Loan Party in accordance

 

Cheniere Credit Agreement

 

81



--------------------------------------------------------------------------------

with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Agents or any Lender in
order to assist the Agents and the Lenders in maintaining compliance with the
Patriot Act.

 

SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 8.13. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agents and the
Lenders irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances or the actions of any Agent
or any Lender in the negotiation, administration, performance or enforcement
thereof.

 

Cheniere Credit Agreement

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CHENIERE LNG HOLDINGS, LLC,

as Borrower

By  

/s/ Graham McArthur

--------------------------------------------------------------------------------

Name:   Graham McArthur Title:   Treasurer

 

Cheniere Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

    BRANCH, as Collateral Agent,

    Administrative Agent and Initial Lender

By  

/s/ James Moran

--------------------------------------------------------------------------------

Title:   James Moran     Managing Director By  

/s/ Gregory S. Richards

--------------------------------------------------------------------------------

Title:   Gregory S. Richards     Associate

 

Cheniere Credit Agreement